                                                        Case: 1:20-cv-04108 Document 12-Person
                                                                                       #: 1-1 Filed:Jury
                                                                                                     07/13/20 Page 1 of 80 PageID #:12
                                            Civil Action Cover Sheet - Case Initiation                  (05/27/16) CCL 0520

                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                  COUNTY DEPARTMENT, LAW DIVISION
                                            Norwegian Air Shuttle ASA, et al.
                                            ___________________________________________________________
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                                                   v.
                                                                                                                                            2020L006904
                                            The Boeing Company and Boeing Commercial Aviation Services Europe Ltd.
                                            ___________________________________________________________                            No. ______________________________

                                               CIVIL ACTION COVER SHEET - CASE INITIATION
                                            A Civil Action Cover Sheet - Case Initiation shall be filed with the                   FILED
                                                                                                                                   6/29/2020 4:53 PM
                                            complaint in all civil actions. The information contained herein
                                                                                                                                   DOROTHY BROWN
                                            is for administrative purposes only and cannot be introduced into
                                                                                                                                   CIRCUIT CLERK
                                            evidence. Please check the box in front of the appropriate case                        COOK COUNTY, IL
                                            type which best characterizes your action. Only one (1) case type                      2020L006904
                                            may be checked with this cover sheet.
                                            Jury Demand  Yes  No
                                            PERSONAL INJURY/WRONGFUL DEATH
                                            CASE TYPES:                                                                                         (FILE STAMP)
                                                027 Motor Vehicle                                                  COMMERCIAL LITIGATION
                                                040 Medical Malpractice
                                                                                                                    CASE TYPES:
                                                047 Asbestos
                                                                                                                        002 Breach of Contract
                                                                                                                             ■

                                                048 Dram Shop
                                                                                                                        070 Professional Malpractice
                                                049 Product Liability
                                                                                                                             (other than legal or medical)
                                                051 Construction Injuries
                                                                                                                        071 Fraud (other than legal or medical)
                                                     (including Structural Work Act, Road
                                                                                                                        072 Consumer Fraud
                                                     Construction Injuries Act and negligence)
                                                                                                                        073 Breach of Warranty
                                                052 Railroad/FELA
                                                                                                                        074 Statutory Action
                                                053 Pediatric Lead Exposure
                                                                                                                             (Please specify below.**)
                                                061 Other Personal Injury/Wrongful Death
                                                                                                                        075 Other Commercial Litigation
                                                063 Intentional Tort
                                                                                                                             (Please specify below.**)
                                                064 Miscellaneous Statutory Action
                                                                                                                        076 Retaliatory Discharge
                                                     (Please Specify Below**)
                                                065 Premises Liability
                                                                                                                    OTHER ACTIONS
                                                078 Fen-phen/Redux Litigation
                                                199 Silicone Implant                                               CASE TYPES:
                                                                                                                         062 Property Damage
                                            TAX & MISCELLANEOUS REMEDIES                                                 066 Legal Malpractice
                                            CASE TYPES:                                                                  077 Libel/Slander
                                                007 Confessions of Judgment                                             079 Petition for Qualified Orders
                                                008 Replevin                                                            084 Petition to Issue Subpoena
                                                009 Tax                                                                 100 Petition for Discovery
                                                015 Condemnation                                                   ** ___________________________________________________
                                                017 Detinue
                                                                                                                    _____________________________________________________
                                                029 Unemployment Compensation
                                                031 Foreign Transcript                                                            Alevitt@dicellolevitt.com
                                                                                                                    Primary Email: _________________________________________
                                                036 Administrative Review Action
                                                085 Petition to Register Foreign Judgment                          Secondary Email: _______________________________________
                                                099 All Other Extraordinary Remedies
                                                Adam J. Levitt                                                                      mcook@dicellolevitt.com
                                                                                                                    Tertiary Email: _________________________________________
                                            By: _______________________________________________
                                                   (Attorney)                      (Pro Se)

                                            Pro Se Only:  I have read and agree to the terms of the Clerk’s Office Electronic Notice Policy and choose to opt in to electronic notice
                                            form the Clerk’s Office for this case at this email address: ______________________________________________________________

                                                      DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                                               Page 1 of 1
                                            FILED      Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 2 of 80 PageID         #:13
                                            6/29/2020 4:53 PM
                                            DOROTHY BROWN
                                            CIRCUIT CLERK
                                            COOK COUNTY, IL
                                            2020L006904         IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                        COUNTY DEPARTMENT, LAW DIVISION
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                 NORWEGIAN AIR SHUTTLE ASA and              )
                                                 ARCTIC AVIATION ASSETS DAC,                )
                                                                                            )              2020L006904
                                                                      Plaintiffs,           )       Case No. _______________
                                                                                            )
                                                        v.                                  )
                                                                                            )
                                                 THE BOEING COMPANY and BOEING              )       JURY TRIAL DEMANDED
                                                 COMMERCIAL AVIATION SERVICES               )
                                                 EUROPE LIMITED,                            )
                                                                                            )
                                                                      Defendants.           )


                                                             COMPLAINT FOR RESCISSION AND DAMAGES BASED UPON
                                                             FRAUD, BREACH OF CONTRACT, AND GROSS NEGLIGENCE

                                                        Plaintiffs Norwegian Air Shuttle ASA and Arctic Aviation Assets DAC (collectively,

                                                 “Norwegian”), by their undersigned counsel, bring this action for relief against The Boeing

                                                 Company and Boeing Commercial Aviation Services Europe Limited (“BCASEL” and, together

                                                 with The Boeing Company, “Boeing”) and in support thereof state as follows:

                                                                                      INTRODUCTION

                                                        1.     This action arises out of Boeing’s gross negligence, fraud, and breach of contract

                                                 relating to Boeing’s newest airplanes, the 737 MAX (the “MAX”) and the 787 Dreamliner (the

                                                 “787”). Norwegian ordered large numbers of both aircraft types based on specific promises from

                                                 Boeing. Instead of delivering what it promised, Boeing engaged in a pattern of intentional

                                                 misrepresentation and omission, gross negligence, and shoddy manufacturing, producing aircraft

                                                 with substantially impaired value and utility and, in the case of the MAX, tragic and deadly
                                                    Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 3 of 80 PageID #:14




                                            consequences. Boeing must take its defective planes back and compensate Norwegian for the

                                            enormous economic damage Boeing’s conduct has caused Norwegian.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                      2.     To induce Norwegian to purchase the MAX, Boeing promised that it would

                                            deliver a new version of the 737 Next Generation (the “NG”), one of the most popular

                                            commercial jetliners in history, that would offer significantly better fuel efficiency but would

                                            otherwise have the same flight properties as the NG, would not require any additional pilot

                                            training, and would cost less to operate and hold its value better than the competing Airbus

                                            model. Boeing also represented and warranted that the MAX would be airworthy, safe, free

                                            from design defects, and in compliance with appropriate aviation regulations.

                                                      3.     Relying on these and other representations by Boeing, Norwegian agreed to buy

                                            110 MAX airplanes and Boeing maintenance for those planes in a deal worth billions of dollars.

                                            Unbeknownst to Norwegian, however, Boeing’s representations about the MAX were a pack of

                                            lies.

                                                      4.     Boeing’s guiding principle in developing the MAX was not safety, but, rather,

                                            speeding the MAX to market and generating profits. In doing so, Boeing repeatedly concealed

                                            information from the FAA, the airlines, and the public. Boeing applied relentless pressure on its

                                            engineers from the outset of the program to prioritize speed over quality, deliberately “jedi mind

                                            tricked” the FAA into approving the plane’s design in the words of its own employees, and

                                            systematically cut corners along the way in a highly flawed design process that produced a

                                            highly flawed airplane.

                                                      5.     Boeing’s own employees were unsparing in criticizing the MAX in private, telling

                                            one another in emails and internal messages “this airplane is designed by clowns, who are in

                                            turn supervised by monkeys;” that it had a “piss poor design” and was “doomed;” and that they

                                                                                             2
                                                Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 4 of 80 PageID #:15




                                            would never put their families “on a Max simulator trained aircraft.”1 Norwegian knew none of

                                            this. In public, Boeing kept selling Norwegian and other customers a bogus story about a safe,
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            state-of-the-art plane that Boeing knew it was not actually building. The consequences of

                                            Boeing’s haste and disregard for safety would prove to be deadly.

                                                   6.       From the outset, Boeing conceived of the MAX as a way to compete with Airbus’

                                            updated version of its own narrow-body plane, the A320neo, which Airbus had retrofitted with

                                            newer engines to make the plane significantly more fuel efficient than its predecessor, the A320.

                                            With A320neo sales skyrocketing, Boeing knew that it quickly needed a fuel-efficient

                                            competitor, but that the only way it could accomplish that goal was to dramatically enlarge the

                                            NG’s engines.

                                                   7.       Because the huge new engines did not fit under the NG’s wings, however, Boeing

                                            needed to move them in front of the wings and up on new engine pylons, thus altering the

                                            MAX’s center of gravity and flight characteristics and causing the MAX to pitch upward during

                                            takeoff and other high thrust flight maneuvers, endangering both passengers and crew. If a

                                            plane’s nose rises too much, the plane can enter an aerodynamic stall, which can lead to a crash.

                                                   8.       Boeing’s engineers fully understood this problem, having considered the

                                            possibility of putting larger engines on the NG years before, and could have solved the problem

                                            by modifying the NG’s design, but that would have cost time and money. Instead, Boeing

                                            decided to conceal the problem and turn to a hastily developed, and fundamentally unsafe, piece

                                            of new software so that it could begin shipping MAXs to customers as soon as possible.



                                            1
                                             Emails and internal messages between Boeing employees were released by Boeing to the U.S.
                                            Congress, are hosted by, among others, the New York Times, and are available at
                                            https://int.nyt.com/data/documenthelper/6653-internal-boeing-communications/
                                            606e3fda752a935bc0df/optimized/full.pdf.
                                                                                            3
                                                Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 5 of 80 PageID #:16




                                                   9.        Boeing’s new software, an automated system it called the Maneuvering

                                            Characteristics Augmentation System (“MCAS”), had no redundancy, yet had tremendous
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            influence over the airplane’s performance. It was designed to override the pilots and force the

                                            airplane’s nose down—even if the pilots were trying to pull up—if data from a single, issue-

                                            prone angle-of-attack (“AOA”) sensor indicated the plane was climbing too rapidly. If the AOA

                                            sensor were damaged or fed the flight control computer with erroneous data, MCAS would force

                                            the MAX into a dive, by commanding the horizontal stabilizer to swivel to an airplane nose

                                            down position.

                                                   10.       Boeing intentionally concealed from Norwegian and other customers that the

                                            MAX was imbalanced and never mentioned MCAS, its flawed design, or the fact that it would

                                            force the nose of the plane down, even when pilots were trying to pull the nose up. Indeed,

                                            Boeing did not disclose the existence of MCAS to either customers or pilots. Instead, Boeing

                                            told Norwegian and other customers was that “737 flight crews will feel at home in the MAX,”

                                            that the MAX offered “aerodynamic improvement” as compared to the NG, and that “[o]nce the

                                            engines are started, all procedures to operate the NG and MAX are identical.” Pilots of the

                                            MAX aircraft whose MCAS had erroneously activated had no idea why their airplane was diving

                                            and resisting their efforts to pull the airplane nose up and regain aircraft control.

                                                   11.       A key part of Boeing’s sales strategy was to assure buyers such as Norwegian that

                                            their existing NG pilots would require no additional flight simulator training to operate the

                                            MAX, a promise of enormous value to airlines such as Norwegian with large numbers of NGs in

                                            their fleets. Boeing knew that it was highly unlikely to win FAA permission not to require pilot

                                            training for the MAX without lying to the regulators and concealing the significance of the new

                                            flight control software.

                                                                                               4
                                                Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 6 of 80 PageID #:17




                                                   12.     Boeing’s scheme succeeded. After relentless pressure and deception, Boeing won

                                            regulatory approval for the MAX, without any requirement that pilots undergo simulator
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            training. Boeing’s team could hardly believe it, writing “you can be away from an NG for 30-

                                            years and still be able to jump into a MAX? LOVE IT!!” Boeing began delivering MAXs to

                                            customers in May 2017.

                                                   13.     On October 29, 2018, a nearly new MAX operated by Lion Air crashed just

                                            minutes after takeoff, because MCAS forced the plane into a dive from which the pilots—who

                                            were unaware that MCAS even existed—could not recover. Boeing responded by insisting that

                                            the MAX was safe and increasing its production rate—decisions that Boeing’s then-CEO later

                                            testified were mistakes. In a truly sinister turn, after aggressively fighting any effort to provide

                                            simulator training to pilots, Boeing blamed the pilots for the crash.

                                                   14.     Five months later, on March 10, 2019, a second MAX operated by Ethiopian

                                            Airlines crashed, again, minutes after takeoff and as a result of MCAS erroneously forcing the

                                            plane to dive. 346 passengers and crew lost their lives in the Lion Air and Ethiopian Airlines

                                            tragedies.

                                                   15.     Global regulators responded to the Lion Air and Ethiopian Airlines crashes by

                                            grounding all MAX aircraft. As a result, Norwegian has been unable to use the eighteen MAXs

                                            it had already received from Boeing since March 12, 2019 and has had to leave $1 billion worth

                                            of aircraft sitting on the tarmac and in storage.

                                                   16.     In December 2019, Boeing announced that it was halting production of the MAX

                                            until further notice and fired its CEO. In January 2020, Boeing announced that simulator

                                            training for pilots would be needed if the MAX ever takes to the skies again.




                                                                                                5
                                                Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 7 of 80 PageID #:18




                                                   17.     Boeing engaged in similar conduct in connection with the 787. Boeing promised

                                            that the 787 would be a revolutionary plane that would offer Norwegian substantial operational
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            and cost savings and the ability to offer passengers a premium flying experience. Norwegian

                                            paid top dollar for a fleet of 787s, but they have been an operational disaster and have failed to

                                            bring any of the cost benefits or competitive advantages that Boeing promised.

                                                   18.     Like the MAX, the 787s Boeing delivered to Norwegian suffer from extraordinary

                                            defects and are the product of shoddy manufacturing. Boeing’s own employees repeatedly

                                            complained that the 787 manufacturing process was so rushed that “foreign object debris” was

                                            routinely left inside finished aircraft, including tools, metal shavings, and even an entire ladder.

                                            Boeing employees pleaded with the company that sloppy work risked operational problems and

                                            failures.”2 Boeing ignored all of these concerns, as well as multiple whistleblower complaints

                                            filed by employees, and pressed ahead in a rush to get the 787 to market.

                                                   19.     The 787s Boeing delivered to Norwegian have experienced such severe issues

                                            that Norwegian has repeatedly been forced to ground the planes for heavy maintenance, at times

                                            for months. Norwegian has had to replace the engines on its 787 aircraft more hundreds of

                                            times—an extraordinary number of times, particularly for new aircraft.             Norwegian has

                                            experienced continual reliability problems with its 787s and has been forced to lease substitute

                                            aircraft to replace 787s that are out of service for maintenance in each year Norwegian has

                                            owned 787s. These issues have caused substantial harm to Norwegian, including by harming

                                            Norwegian’s ability to plan its route network and flight schedules with any certainty. Boeing has

                                            refused to address these issues, and has instead sought to force Norwegian to accept five


                                            2
                                             Natalie Kitreoff and David Gelles, Claims of Shoddy Production Draw Scrutiny to a Second
                                            Boeing Jet, New York Times, April 20, 2019, https://www.nytimes.com/2019/04/20/business/
                                            boeing-dreamliner-production-problems.html.
                                                                                             6
                                                Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 8 of 80 PageID #:19




                                            additional 787s that Boeing knows are defective and likely to be out of service for maintenance

                                            at least 20 percent of the time.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                   20.     As a result of Boeing’s actions, Norwegian has suffered, and is continuing to

                                            suffer, significant financial and reputational damage. Norwegian brings this action for just and

                                            equitable relief for the damage Boeing has caused.

                                                                                       PARTIES

                                            Plaintiffs

                                                   21.     Norwegian Air Shuttle ASA is a public limited corporation, incorporated and

                                            existing under the laws of Norway, with its corporate headquarters and principal place of

                                            business in Fornebu, Norway.

                                                   22.     Arctic Aviation Assets DAC is a designated activity company, incorporated and

                                            existing under the laws of Ireland, with its corporate headquarters in Dublin, Ireland. Arctic

                                            Aviation Assets DAC is a wholly-owned subsidiary of Norwegian Air Shuttle ASA.

                                            Defendants

                                                   23.     The Boeing Company is a corporation incorporated and existing under the laws of

                                            Delaware, with its corporate headquarters and principal place of business in Chicago, Illinois.

                                                   24.     Boeing Commercial Aviation Services Europe Limited is a private limited

                                            company incorporated and existing under the laws of the United Kingdom, with its corporate

                                            headquarters and principal place of business in London, England.

                                                   25.     At all relevant times, Boeing was engaged in the business of designing,

                                            manufacturing, integrating, assembling, modifying, maintaining, inspecting, testing, servicing,

                                            marketing, distributing, and selling aircraft, including the MAX and 787.




                                                                                            7
                                                Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 9 of 80 PageID #:20




                                                                              JURISDICTION AND VENUE

                                                    26.     This Court has jurisdiction over this action because The Boeing Company is a
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            resident and citizen of the State of Illinois and maintains its principal place of business in this

                                            state, and because the action, as it pertains to BCASEL, relates to transactions BCASEL entered

                                            into with the Boeing Company.

                                                    27.     Venue is proper in Cook County because The Boeing Company resides and

                                            conducts business in Cook County through its corporate headquarters in Chicago, Illinois, and

                                            because a substantial portion of the conduct relating to BCASEL took place within and/or relates

                                            to transactions with an Illinois entity.

                                                                                 FACTUAL BACKGROUND

                                                                                       The Boeing 737

                                                    28.     Boeing first developed the 737 aircraft type in the mid-1960s. The first version of

                                            the 737, the Boeing 737-100, entered service in 1967 and had a length of 94 feet and a maximum

                                            capacity of 115 passengers. The 737-200, which entered service in 1968, was slightly larger and

                                            carried a maximum of 130 passengers.

                                                    29.     Boeing has since updated the 737 many times, and its sales have made the 737 a

                                            phenomenal success for Boeing. Variants have included the 737 “original” – 737-100 / 737-200

                                            series; the 737 “classic” – 737-300 / 737-400 & 737-500 series, which Boeing manufactured

                                            between 1984 and 2000; the 737 NG series – 737-600 / 737-700 / 737-800 & 737-900, which

                                            Boeing developed starting in the mid-1990s and has delivered since 1997; and the MAX series,

                                            which consists of the MAX 7, MAX 8, MAX 9, and MAX 10 (737-7 / 737-8 / 737-9 / 737-10)

                                            variants.




                                                                                             8
                                                Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 10 of 80 PageID #:21




                                                   30.     The 737 family of aircraft has been described as “the highest-selling commercial

                                            jetliner in history,” with more than 10,000 manufactured since Boeing first introduced the
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            aircraft type more than 50 years ago.3 Each of the 737 aircraft shares certain common design

                                            features, including being situated relatively low to the ground, relative to their principal

                                            competitor, the Airbus A320.

                                                                Boeing Rushes to Design the MAX to Maintain Profits

                                                   31.     Within the airline manufacturing industry, there exists a global duopoly between

                                            Boeing and Airbus SE (“Airbus”), with the two companies together comprising the vast majority

                                            of commercial jet orders worldwide.

                                                   32.     In the mid-1980s, Airbus began developing the A320—an airplane that would

                                            compete with the 737. Airbus began delivering A320s in 1988 and has since delivered nearly

                                            9,000 A320-family aircraft to customers. The A320 remains the principal competitor to the

                                            Boeing 737 and is likewise one of the best-selling aircraft types in commercial aviation history.

                                                   33.     By 2010, many at Boeing believed that Boeing should develop a new, single-aisle

                                            aircraft to replace the 737, rather than building a fourth generation 737. Building another 737

                                            meant Boeing would have to work within a 50 year-old design.

                                                   34.     While Boeing was debating whether to develop a new version of the 737 or an

                                            entirely new airplane, Airbus announced in December 2010 that it would offer a “re-engined”

                                            version of the A320, dubbed the A320 “New Engine Option” or “neo.” The A320neo would be




                                            3
                                              See, e.g., Top Selling Airplanes in Commercial Aviation History, Poente Technical Ltd. (Nov.
                                            6,    2018),     https://www.poentetechnical.com/airplanes/top-selling-airplanes-in-commercial-
                                            aviation-history/.
                                                                                            9
                                                Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 11 of 80 PageID #:22




                                            equipped with newer, larger engines and other modifications that would make it, according to

                                            Airbus, “the world’s most advanced and fuel-efficient single-aisle aircraft.” 4
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                   35.     Boeing knew that it could not develop and obtain regulatory approval for a new

                                            airplane designed from scratch before Airbus began delivering A320neos to customers, and that

                                            the only way to get a competitive product to market quickly was to re-engine the 737 NG to

                                            make it more fuel efficient. Re-engined aircraft take significantly less time to develop than new

                                            designs and are also certified far more quickly by regulators because they are considered

                                            “derivatives,” rather than new aircraft.

                                                   36.     As late as February 2011, Boeing continued to plan for a new aircraft design

                                            rather than a re-engining option. As Boeing’s chair and CEO at the time, James McNerney,

                                            stated, “our current bias is to move to a newer airplane, an all-new airplane, at the end of the

                                            decade, beginning of the next decade. It’s our judgment that our customers will wait for us.”5

                                                   37.     Around that same time, the then-CEO of Boeing Commercial Airplanes, James F.

                                            Albaugh, criticized the decision to re-engine the A320 with bigger engines in a meeting with

                                            Boeing employees, telling them that the larger engines would alter the aerodynamics of the plane

                                            and require big changes to the A320. As he put it, “It’s going to be a design change that will

                                            ripple through the airplane. I think they’ll find it more challenging than they think it will be.”6




                                            4
                                               A320: Unbeatable Fuel Efficiency, Airbus, https://www.airbus.com/aircraft/passenger-
                                            aircraft/a320-family/a320neo.html.
                                            5
                                              Joshua Freed, Boeing CEO: ‘New Airplane’ to Replace 737, NBC News, Feb. 10, 2011,
                                            http://www.nbcnews.com/id/41517601/ns/business-us_business/t/boeing-ceo-new-airplane-
                                            replace.
                                            6
                                             David Gelles, Natalie Kitreoff, and Rebecca Ruiz, Boeing Was ‘Go, Go, Go’ to Beat Airbus
                                            With the 737 MAX, New York Times, Mar. 23, 2019, https://www.nytimes.com/2019/03/
                                            23/business/boeing-737-max-crash.html.
                                                                                             10
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 12 of 80 PageID #:23




                                                   38.     All of that changed later in 2011, when Boeing learned that some of its most

                                            important customers, including American Airlines, were planning to place large orders with
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            Airbus for A320neos. Boeing stood to lose a tremendous amount of money and market share if it

                                            fell behind Airbus in the production of fuel-efficient narrow-body airplanes. Boeing determined

                                            that it would take too long to design and manufacture a new airplane to compete with the Airbus

                                            A320neo, and, instead, decided to use its existing 737 model, the NG, as the basis for what would

                                            become the MAX.

                                                   39.     In August 2011, Boeing’s Board of Directors approved the launch of the MAX

                                            program.

                                                   40.     Boeing’s decision—made at the company’s highest levels—to use the existing NG

                                            design, rather than design an entirely new airplane, was made to increase Boeing’s profit, because:

                                                           a.      Using the existing design saved Boeing significant design and

                                                   development costs;

                                                           b.      Using the existing design permitted Boeing to expedite the design and

                                                   manufacture of the MAX and get it to market quickly so that Boeing could reduce

                                                   business lost to Airbus;

                                                           c.      Using the existing design permitted Boeing to offer the MAX to its

                                                   customers, including Norwegian, with the selling point that pilots already qualified to fly

                                                   the NG could move to the MAX without undergoing any meaningful transition training,

                                                   and without needing to be trained and tested in flight simulators and/or in the airplane

                                                   before flying revenue flights;

                                                           d.      Using the existing design permitted Boeing to take advantage of its

                                                   Organization Designation Authorization (ODA), granted to it by the FAA, to streamline

                                                                                             11
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 13 of 80 PageID #:24




                                                      and speed the certification of the MAX as an amendment to the Boeing 737 FAA TCDS

                                                      (Type Certificate Data Sheet), AW16E; and
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                             e.     Using the existing design permitted Boeing to produce an updated, fuel-

                                                      efficient airplane to compete with the Airbus A320neo more quickly and cheaply than if

                                                      Boeing had developed a new model airplane.

                                                             Norwegian and Many Others Are Induced to Order the MAX

                                                      41.    Boeing aggressively marketed the MAX to Norwegian as building on the NG,

                                            which it calls “the world’s most reliable airplane,”7 and made specific promises about the

                                            MAX’s similarity to the NG to induce Norwegian and other buyers to order the MAX.

                                                      42.    Boeing promised, and to this day continues to promise, that “the 737 MAX,

                                            building on the record-setting 99.7% schedule reliability record of the Next-Generation, helps

                                            airlines keep flight operations and maintenance operations running on schedule.”8

                                                      43.    Boeing similarly promised, and continues to promise, that “because of the 737’s

                                            popularity with airlines everywhere around the world, integrating the new 737 MAX is an easy

                                            proposition. As you build your 737 MAX fleet, millions of dollars will be saved because of its

                                            commonality with the Next-Generation 737, ease of maintenance, wide availability of 737 pilots,

                                            and the global infrastructure that supports the aircraft in operation.”9

                                                      44.    Boeing’s efforts to induce Norwegian to buy the MAX included a particular focus

                                            on the alleged similarities between the MAX and the NG and the fact that no new pilot training

                                            would be required for an NG operator such as Norwegian to incorporate MAXs into its fleet.

                                            7
                                             737 MAX by Design: 737 is the World’s Most Reliable Airplane, Boeing, https://
                                            www.boeing.com/commercial/737max/by-design/#/ng-most-reliable.
                                            8
                                                Id.
                                            9
                                              737 MAX by Design: Operational Commonality, Boeing,
                                            https://www.boeing.com/commercial/737max/by-design/#/operational-commonality.
                                                                                              12
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 14 of 80 PageID #:25




                                            Boeing repeatedly stressed that the only aerodynamic differences between the MAX and the NG

                                            were “improvements” and that—unlike if Norwegian wanted to switch to the A320neo—
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            Norwegian’s NG pilots would not require any new flight simulator training to operate the MAX.

                                            Boeing also emphasized that the MAX would have substantially higher residual values than the

                                            A320neo.

                                                   45.     Boeing stressed all of these points in a series of presentations that Boeing gave to

                                            senior Norwegian officials on December 8, 2011, aimed at persuading Norwegian to place an

                                            order for MAX aircraft.

                                                   46.     David Roberts, Boeing’s Regional Marketing Director, presented a slide deck to

                                            Norwegian stating unequivocally that were would be “No Simulators” needed for NG pilots to

                                            operate the MAX and that Boeing “Estimate[s] a $3.9M residual value advantage for MAX8

                                            versus A320NEO.” By contrast, Roberts argued, “[s]witching to A320NEO would be a long (7-

                                            8 years) & inefficient process” due to the need for NG pilots to undergo additional training to fly

                                            the competing Airbus plane.

                                                   47.     Matt Wilks, then a Managing Director in Boeing’s Product Marketing division,

                                            echoed the same themes in his own December 8, 2011 presentation to Norwegian, telling

                                            Norwegian that the MAX offered “Higher residual value” and “simple pilot transition” and that

                                            Boeing’s design allowed the MAX to achieve better range and fuel efficiency through enlarged

                                            engines “without structural or aerodynamic compromises.”

                                                   48.     Boeing repeatedly reiterated these false promises to Norwegian to induce

                                            Norwegian to remain with the MAX program and to order more MAX aircraft. For instance,

                                            Boeing’s Chief Technical Pilot for the MAX program, Mark Forkner, gave a presentation on the

                                            differences between the NG and the MAX to Norwegian on March 29, 2017 that stated “KEY

                                                                                            13
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 15 of 80 PageID #:26




                                            POINT: Once the engines are started, all procedures to operate the NG and MAX are identical

                                            (gear lever).    Therefore no simulator training required to transition from NG to MAX.”
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            Forkner’s presentation also stressed that there would be “[n]o changes to memory items,”

                                            referring to procedures NG pilots would be required to memorize to fly the MAX.

                                                     49.    Nowhere in this presentation—or any other presentation—did Boeing mention

                                            MCAS, which did not exist on the NG, the problems that led Boeing to develop MCAS, or any

                                            of the other myriad issues Boeing knew it was facing with the MAX.

                                                     50.    Boeing also promised Norwegian and other customers that the MAX would be

                                            state of the art. Boeing never delivered, or even planned to deliver on this promise. Instead, it

                                            sought permission from the FAA to have the MAX’s flight controls and cockpit layout only meet

                                            the standards and layout of its outdated, predecessor aircraft. Boeing expressly told the FAA that

                                            the reason for its request was to save billions of dollars and that the MAX would be safe without

                                            up-to-date pilot information technology. In fact, the outdated cockpit design and pilot warning

                                            systems played a significant role in the two crashes that occurred on MAX aircraft.10

                                                     51.    Boeing’s efforts to market and sell the MAX were wildly successful. In Boeing’s

                                            words, “the 737 MAX is the fastest-selling airplane in Boeing history with about 5,000 orders

                                            from more than 100 customers worldwide.”11

                                                     52.    Boeing, however, never disclosed the issues that larger engines could cause, as

                                            the CEO of Boeing Commercial Airplanes had already previewed to employees in the context of

                                            the A320neo, including: (a) changing the aircraft’s center of gravity; (b) decreasing aircraft


                                            10
                                              Joint Authorities Technical Review, Fed. Aviation Admin., Boeing 737 MAX Flight Control
                                            System: Observations, Findings, and Recommendations 7 (2019), https://www.faa.gov/
                                            news/media/attachments/Final_JATR_Submittal_to_FAA_Oct_2019.pdf.
                                            11
                                                 See 737 MAX, Boeing, https://www.boeing.com/commercial/737max/.
                                                                                           14
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 16 of 80 PageID #:27




                                            stability; and (c) negatively affecting flight handling characteristics to make the aircraft more

                                            susceptible to the catastrophic risk of aerodynamic stall.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                   53.      Norwegian was an early buyer of the MAX. On January 20, 2012, Norwegian

                                            entered into Purchase Agreement Number PA-03745 with Boeing (the “737 Purchase

                                            Agreement”), pursuant to which Norwegian agreed to purchase 100 Boeing Model 737-8

                                            aircraft, also known as MAX 8 aircraft.

                                                   54.      The 737 Purchase Agreement incorporated the terms and conditions of an Aircraft

                                            General Terms Agreement dated August 29, 2007, which was identified as AGTA-NSB (the

                                            “AGTA”).

                                                   55.      The 737 Purchase Agreement also incorporated various letter agreements as set

                                            forth on page 3 of the Purchase Agreement.

                                                   56.      The 737 Purchase Agreement and all other relevant amendments, letter

                                            agreements, and contracts between Norwegian and Boeing are governed by Washington state

                                            law.

                                                   57.      On February 26, 2013, Boeing and Norwegian entered into Supplemental

                                            Agreement No. 1, which revised the number of aircraft to be delivered in the first three years of

                                            the contract.

                                                   58.      On November 27, 2014, Norwegian Air Shuttle ASA and Arctic Aviation Assets

                                            DAC entered into an Assignment, Assumption, and Release Agreement whereby Norwegian Air

                                            Shuttle ASA assigned certain of its rights to the MAX aircraft to Arctic Aviation Assets DAC.

                                                   59.      On June 7, 2017, Boeing and Norwegian entered into Supplemental Agreement

                                            No. 3, which, among other things, increased the number of MAXs Norwegian was purchasing to

                                            110.

                                                                                             15
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 17 of 80 PageID #:28




                                                      60.    These agreements include specific promises from Boeing, including promises

                                            concerning the number of aircraft Boeing would deliver and the dates of delivery. Boeing also
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            provided an express contractual warranty under the AGTA in which Boeing agreed that the

                                            aircraft and its component parts would be free from defects in design and construction and “state

                                            of the art.”

                                                      61.    Boeing agreed to a set delivery schedule for Norwegian’s order and further agreed

                                            that Norwegian could terminate any orders delayed by more than 180 days if the delay was

                                            “Non-Excusable” and could terminate orders delayed by more than a year even if the delay was

                                            “Excusable.” Boeing delivered eighteen defective MAXs to Norwegian prior to the grounding

                                            and is more than 180 days late in delivering a further sixteen MAXs.

                                                                      Boeing’s Defective and Rushed Design Process

                                                      62.    The Boeing design process for the MAX was fatally flawed. In its race to keep up

                                            with Airbus, Boeing cut corners, ignored its usual design process, and applied great pressure on

                                            its teams to get the MAX developed quickly. According to the New York Times, “[o]ne former

                                            designer on the team working on flight controls for the MAX said the group had at times

                                            produced 16 technical drawings a week, double the normal rate.”12

                                                      63.    By mid-2012, Boeing management had already decided to drastically reduce the

                                            work hours involved in avionics regression testing on the MAX by 2,000 hours, flight test

                                            support by 3,000 hours, and the engineering flight deck simulator by 8,000 hours, knowingly

                                            jeopardizing safety to save money.13



                                            12
                                                 Gelles, et al., Boeing Was ‘Go, Go, Go’, supra at 6.
                                            13
                                               H. Rep. Cmte. on Transportation and Infrastructure, The Boeing 737 MAX Aircraft: Costs,
                                            Consequences, and Lessons from its Design, Development, and Certification – Preliminary
                                            Investigative Findings (Mar. 6, 2020), https://transportation.house.gov/imo/media/
                                                                                              16
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 18 of 80 PageID #:29




                                                       64.   Boeing management also insisted that no changes be made to the NG that would

                                            trigger additional FAA scrutiny or pilot training requirements. The Wall Street Journal quoted
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            Rick Ludtke, a cockpit designer on the MAX, as saying “the pressure on us” to avoid changes

                                            that would cause delay or trigger additional pilot training requirements “was huge.”14 The same

                                            article cited Ludtke as saying that “company managers put pressure on engineers to avoid tweaks

                                            in designs that could result in pilots needing to learn new maneuvers in a simulator.”

                                                       65.   In its rush to develop the MAX and get it to market, Boeing drove its employees to

                                            unsafe work production levels and ignored complaints that its production schedule was unsafe.

                                            Current and former Boeing employees described the timeline for the design as being “extremely

                                            compressed.”15

                                                       66.   The rushed timeline meant that technicians were receiving sloppy blueprints from

                                            designers of the MAX. A technician who assembles wiring on the MAX said that these issues were

                                            never fixed and that the internal assembly designs for the MAX still include omissions today,

                                            including not specifying which tools to use to install a certain wire, a situation that could lead to

                                            a faulty connection.16 Normally such blueprints include intricate instructions.

                                                       67.   Boeing ignored its employees’ concerns that its work production expectations and

                                            production schedule were causing manufacturing mistakes that posed safety risks. When one

                                            Boeing employee, Mark Rabin, who conducted flight-testing work on the MAX, raised safety

                                            concerns to his managers, he was told: “Don’t rock the boat. You don’t want to be upsetting

                                            doc/TI%20Preliminary%20Investigative%20Findings%20Boeing%20737%20MAX%20March
                                            %202020.pdf.
                                            14
                                               Andrew Tangel, Andy Pasztor, and Mark Maremont, The Four-Second Catastrophe: How
                                            Boeing Doomed the 737 MAX, Wall Street Journal, Aug. 16, 2019, https://www.wsj.com/
                                            articles/the-four-second-catastrophe-how-boeing-doomed-the-737-max-11565966629.
                                            15
                                                 Gelles, et al., Boeing Was ‘Go, Go, Go’, supra at 6.
                                            16
                                                 Id.
                                                                                              17
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 19 of 80 PageID #:30




                                            executives.”17 When a plant supervisor at Boeing’s Renton, Washington plant recommended

                                            shutting down the production line for a short time to address safety concerns caused by the rushed
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            production process, Boeing management ignored him and, instead, ramped production up.18

                                                    68.    Boeing even ignored its employees’ complaints that its work production

                                            expectations and production schedule had caused foreign object debris to be left in MAX airplanes,

                                            which could pose dangers to the airplane’s wiring, including wiring associated with the airplane’s

                                            AOA sensors and the flight control computer.

                                                    69.    Boeing’s new CEO, David Calhoun, has admitted that Boeing’s production rush,

                                            while causing profits to skyrocket, compromised quality.19

                                                    70.    Boeing was not only focused on speed, but also on slashing cost.           Boeing

                                            reportedly outsourced many important tasks to temporary workers in developing countries

                                            earning as little as $9 an hour, including using these workers to develop and test software. As

                                            one former Boeing flight control engineer put it, “Boeing was doing all kinds of things,

                                            everything you can imagine, to reduce cost, including moving work from Puget Sound, because

                                            we’d become very expensive here.”20




                                            17
                                               Dominic Gates and Mike Baker, The Inside Story of MCAS: How Boeing’s 737 MAX System
                                            Gained    Power       and   Lost     Safeguards,    Seattle   Times,     June    24,   2019,
                                            https://www.seattletimes.com/seattle-news/times-watchdog/the-inside-story-of-mcas-how-
                                            boeings-737-max-system-gained-power-and-lost-safeguards/.
                                            18
                                              H. Rep. Cmte. on Transportation and Infrastructure, The Boeing 737 MAX Aircraft: Costs,
                                            Consequences, and Lessons from its Design, Development, and Certification.
                                            19
                                               Natalie Kitreoff and David Gelles, ‘It’s More Than I Imagined’: Boeing’s New C.E.O.
                                            Confronts Its Challenges, New York Times (Mar. 5, 2020), https://www.nytimes.com/2020/03/
                                            05/business/boeing-david-calhoun.html.
                                            20
                                              Peter Robison, Boeing’s 737 Max Software Outsourced to $9-an-Hour Engineers, Bloomberg
                                            (June 28, 2019, https://www.bloomberg.com/news/articles/2019-06-28/boeing-s-737-max-
                                            software-outsourced-to-9-an-hour-engineers.
                                                                                           18
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 20 of 80 PageID #:31




                                                    71.    Outsourcing important tasks was not the only way Boeing put cost-cutting and

                                            profits above safety. Initially, Boeing considered implementing a system called the Engine-
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            Indicating and Crew-Alerting System (“EICAS”) on the MAX. EICAS was developed by

                                            Boeing in the early 1980s for its 757 and 767 aircraft. EICAS provides pilots visual, aural, and

                                            tactile warnings, as well as written messages on the main flight display, when things go wrong

                                            with either the engines or with the airplane systems and recommends the remedial action needed.

                                            EICAS has been installed in some version on every Boeing aircraft type since the 1980s, except

                                            for the 737. However, according to an internal Boeing ethics complaint, the plan to put EICAS

                                            on the MAX was scrapped due to “the overall cost.”21 Instead, Boeing continued to use the

                                            antiquated flight deck alert system that no other aircraft type in the Boeing catalog was using.

                                                    72.    However, such an antiquated system ran afoul of FAA regulations, so Boeing

                                            went to the FAA to convince it to make an exception for the MAX. Boeing secured the

                                            exception, in part, by making false claims about the MAX being identical to past 737 models,

                                            using the safety of past 737 models as a predictor for the supposedly similar MAX. Boeing also

                                            stated that complying with FAA cockpit alert regulations was “impractical,” because doing so

                                            would cost Boeing $10 billion, including costs for pilot training and documentation changes in

                                            flight crew manuals.

                                                    73.    Boeing sought exceptions rather than exemptions, because an exemption would

                                            have required publishing the request in the Federal Register for public comment, while an

                                            exception would be kept secret from the public. Boeing successfully received an exception to a



                                            21
                                               Dominic Gates, Steve Miletich, and Lewis Kamb, Boeing pushed FAA to relax 737 MAX
                                            certification requirements for crew alerts, Seattle Times, Oct. 2, 2019,
                                            https://www.seattletimes.com/business/boeing-aerospace/boeing-pushed-faa-to-arelax-737-max-
                                            certification-requirements-for-crew-alerts/.
                                                                                            19
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 21 of 80 PageID #:32




                                            number of requirements in the regulations, including, crucially, the requirement that the system

                                            be designed to minimize the effects of false and nuisance alerts.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                   74.     Boeing’s speed and cost goals also overlapped. Boeing reportedly promised

                                            Southwest Airlines—its launch customer for the MAX—that Boeing would pay Southwest $1

                                            million per aircraft in compensation if the FAA required NG pilots to undergo simulator training

                                            to operate the MAX. Boeing did everything in its power to avoid paying that price.

                                                     The Defects from Using the 737 Model Necessitate the Creation of MCAS

                                                   75.     Boeing’s primary engineering objective in designing the MAX was to increase its

                                            fuel efficiency. Boeing could achieve some fuel efficiency gains with minor adjustments to the

                                            MAX’s design, such as adding fuel-saving wing tips, known on the MAX as AT (Advanced

                                            Technology) Winglets, and adjusting the tail’s design to reduce vortexes and aerodynamic drag.

                                            But to achieve fuel consumption reductions on par with the A320neo, Boeing needed to retrofit

                                            the MAX with significantly larger engines.

                                                   76.     The need to add larger engines posed a particular challenge for Boeing because

                                            the 737, which dates back to the 1960s, is significantly lower to the ground than the A320. The

                                            737’s low design was originally a benefit for airlines and airports in developing countries, as it

                                            meant that workers could load bags by hand without a conveyor belt and maintain the engines

                                            without a lift. When it came to re-engining the NG, however, the low frame posed a serious

                                            challenge because the new, larger engines did not fit under the 737 NG’s wings.

                                                   77.     In designing the MAX, Boeing determined that it would replace the CFM56-7B

                                            engines used in the NG with larger, more fuel-efficient CFM LEAP-1B engines. Those engines

                                            did not fit under the wings, and Boeing could not extend the landing gear enough to solve the

                                            problem without violating FAA regulations on emergency exit requirements. Boeing’s solution

                                                                                            20
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 22 of 80 PageID #:33




                                            was to modify the MAX’s nose gear by making it eight inches taller and to mount the engines

                                            higher and further forward on the MAX’s wings on new engine pylons.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                      78.    The solution solved the engine placement problem, but Boeing quickly discovered

                                            that the engines’ increased thrust, new location, and larger engine cowlings gave the MAX a

                                            propensity to abnormally pitch up under certain flight parameters, creating a risk that the airplane

                                            would suffer an aerodynamic stall and crash.

                                                      79.    Boeing knew that it would never be able to obtain FAA certification for the MAX

                                            without a solution to the nose-up tendency in its new MAX design. Pursuant to the FAA’s

                                            Airworthiness Standards for Commercial Aircraft: “No abnormal nose-up pitching may occur….

                                            In addition, it must be possible to promptly prevent stalling and to recover from a stall by normal

                                            use of the controls.”22

                                                      80.    Boeing attempted to make minor modifications to the MAX to address this

                                            problem, but none of the changes it explored worked.              Redesigning the aircraft more

                                            fundamentally to address its aerodynamic problems would have meant that the MAX would be a

                                            new aircraft type, rather than a continuation of the 737 line, requiring extensive certification and

                                            training requirements. To avoid this, Boeing resorted to a software fix that would mask the

                                            MAX’s nose-up tendency and make the MAX appear to handle similarly to the NG—even

                                            though, in fact, the MAX handled quite differently.

                                                      81.    MCAS was essential to Boeing’s aggressive business plan of quickly designing,

                                            manufacturing, and selling the MAX, because the airplane would not have otherwise been

                                            certifiable as airworthy by the FAA, and Boeing would not have been able to compete with the

                                            A320neo without it.


                                            22
                                                 14 C.F.R. § 25.203(a) – Stall Characteristics.
                                                                                                  21
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 23 of 80 PageID #:34




                                                                               Boeing’s MCAS Solution

                                                    82.    MCAS is a software system Boeing developed exclusively for the MAX,23 which
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            works by swiveling the horizontal stabilizer on the MAX’s tail (to an airplane nose down

                                            position) to adjust the aircraft’s pitch based on data the flight control computer receives from an

                                            AOA sensor. As Boeing admits, MCAS “was designed…so that [the MAX] feels and flies like

                                            other 737s,”24 even though the MAX, on its own, does not actually feel or fly like other 737s. As

                                            Boeing has admitted in answers to other lawsuits against it, “MCAS provides an automatic nose

                                            down pitch input using movement of the horizontal stabilizer.”25

                                                    83.    Boeing purposely designed MCAS as a sub-part of the SPEED TRIM system in

                                            the MAX’s flight control computer to avoid regulatory scrutiny and additional training

                                            requirements that a new system would mandate. The SPEED TRIM system was originally

                                            introduced on the 737 Classic to help pilots keep the aircraft in proper trim after takeoff and

                                            before the autopilot was engaged. The SPEED TRIM system on the NG and other MAX

                                            predecessors could move the stabilizer both up and down in order to help maintain trim and

                                            airspeed, but was easily disabled by pulling back or pushing forward on the yoke. MCAS, as

                                            detailed below, is radically different from the traditional SPEED TRIM system.

                                                    84.    Initially, Boeing designed MCAS to activate in rare circumstances and to have

                                            limited power. MCAS was engineered to move the horizontal stabilizer by no more than 0.6


                                            23
                                               A different version of MCAS was implemented in the Boeing KC-46 Pegasus, essentially a
                                            military version of the Boeing 767 used as an aerial refueling tanker. MCAS on the KC-46,
                                            unlike the MAX’s MCAS, relied on data from both AOA sensors and could be disengaged with
                                            stick input from the pilot.
                                            24
                                              737 MAX Software Updates, Boeing, https://www.boeing.com/commercial/737max/737-max-
                                            software-updates.page (last visited June 27, 2020).
                                            25
                                              See, e.g., Answer at 12, In re Ethiopian Airlines Flight ET 302 Crash, No. 1:19-cv-02170
                                            (N.D. Ill. June 27, 2019), E.C.F. 91.
                                                                                            22
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 24 of 80 PageID #:35




                                            degrees and to activate only in extreme maneuvers. In particular, MCAS was needed to ensure

                                            an appropriate amount of tension would exist on the aircraft’s yoke during a banked spiral at
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            high speeds and altitudes.

                                                   85.     Because the early version of MCAS was intended for limited circumstances, it

                                            was designed with multiple safeguards. The initial MCAS design took data from two AOA

                                            sensors, which are designed to detect the angle at which the plane is flying. The system was also

                                            designed to activate only after a third sensor, which detects G-forces, indicated the MAX was

                                            flying at high speeds and under the unusual conditions in which MCAS was deemed necessary to

                                            properly control the plane.

                                                   86.     Boeing described this version of MCAS to FAA regulators, who agreed that it

                                            was not safety-critical and that it was appropriate to delegate additional safety analysis of the

                                            system to Boeing.

                                                         Boeing Changes MCAS to be More Powerful with Fewer Safeguards

                                                   87.     During flight testing in 2016, Boeing discovered that the aerodynamic handling

                                            problems created by the MAX’s enlarged engines and engine placement were far more prevalent,

                                            and affected flight in low speed situations, and not just in rare, high-speed maneuvers. Test

                                            pilots found that the same lack of smooth control stick forces was also occurring in certain low-

                                            speed, low-altitude conditions.

                                                   88.     Once again, rather than redesigning the aerodynamics, Boeing resorted to further

                                            software “fixes,” because physical solutions would have cost time and money and would have

                                            made certification more time consuming and additional training requirements more likely.

                                                   89.     Instead, Boeing decided to make substantial changes to MCAS to attempt to make

                                            the MAX fly acceptably in lower speed situations.        To make MCAS work in low-speed

                                                                                           23
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 25 of 80 PageID #:36




                                            situations, Boeing quadrupled its power, enabling MCAS to move the stabilizer 2.5 degrees,

                                            instead of only the original 0.6 degrees. This change was necessary because a control surface
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            must be moved more to achieve the same effect at low speeds, much like a steering wheel on a

                                            car must be turned more at low speeds to achieve a turn than at high speeds.

                                                    90.    MCAS was also designed to continue to move the stabilizer in up to 2.5-degree

                                            increments if the system detected a continued need to adjust the MAX’s pitch downwards. This

                                            meant that MCAS could move the MAX’s stabilizer by its full, 4.7-degree range of motion in

                                            just two movements.

                                                    91.    Because there are no excessive G-forces at low speed, engineers also removed the

                                            need to exceed specified G-forces prior to MCAS activation. Boeing also decided to change

                                            MCAS to rely on only one rather than both AOA sensors, and thus the removal of the G-force

                                            sensor safeguard left MCAS to be activated by a single AOA sensor. This change alarmed

                                            several Boeing employees who raised concerns with management about how vulnerable the new

                                            system was to a single point of failure, but Boeing ignored their concerns.26

                                                                    The Final, Grossly Negligent Design of MCAS

                                                    92.    The final version of MCAS had the power to apply maximum airplane nose-down

                                            pitch on the MAX in just two cycles if a single AOA sensor detected that the MAX was pointed

                                            into a dangerously steep climb. If the single AOA sensor supplying data to MCAS was damaged

                                            or supplied erroneous data, MCAS would force the MAX into a potentially catastrophic nose

                                            dive.

                                                    93.    Boeing’s MCAS design was inexcusably deficient and grossly negligent in

                                            multiple respects. Its reliance on one AOA sensor as a single point of failure was highly

                                            26
                                              H. Rep. Cmte. on Transportation and Infrastructure, The Boeing 737 MAX Aircraft: Costs,
                                            Consequences, and Lessons from its Design, Development, and Certification.
                                                                                            24
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 26 of 80 PageID #:37




                                            reckless. At the time Boeing designed MCAS, Boeing was fully aware that AOA sensor failures

                                            and damage are common—and that, as a result, MCAS misfires were certain to occur.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    94.    The AOA sensors, mounted on the left and right sides of the nose of the MAX,

                                            are intended to measure the angle between the airplane’s fuselage (a line from the nose to the tail

                                            on the fuselage or the wing) and the oncoming airflow for purposes of detecting the risk of an

                                            aerodynamic stall.

                                                    95.    Boeing designed MCAS to take data from only one of the MAX’s two AOA

                                            sensors per flight, and to alternate the sensor from which it accepts data after each flight. But, as

                                            Boeing was aware, AOA sensors have failed or been damaged by airport gates, ground

                                            equipment, or other causes. The FAA reported more than 50 AOA sensor failures in the past

                                            five years—nineteen of which were on Boeing aircraft, including prior versions of the 737—

                                            according to reports made to the FAA’s Service Difficulty Reporting database.27

                                                    96.    Indeed, one FAA database reflects more than 1,172 instances since 1990 when

                                            birds—meadowlarks, geese, sandpipers, pelicans and turkey vultures, among others—damaged

                                            sensors of various kinds, with 122 strikes on AOA vanes. Another FAA database shows 85

                                            problems with angle-of-attack sensors on Boeing aircraft, including 38 on 737s since 1995. 28

                                                    97.    Given that Boeing had racked up thousands of orders for MAX aircraft that would

                                            be flown for millions of flight hours, designing MCAS to rely solely on a single AOA sensor

                                            made it only a matter of time before MCAS activated erroneously due to sensor damage.


                                            27
                                              Todd C. Frankel, Not just the 737: Angle-of-attack sensors have had problems, Herald Net
                                            (Mar. 18, 2019), https://www.heraldnet.com/nation-world/not-just-the-737-angle-of-attack-
                                            sensors-have-had-problems/.
                                            28
                                                Jack Nicas, Natalie Kitroeff, David Gelles, and James Glanz, Boeing Built Deadly
                                            Assumptions Into 737 Max, Blind to a Late Design Change, New York Times (June 1, 2019),
                                            https://www.nytimes.com/2019/06/01/business/boeing-737-max-crash.html.
                                                                                             25
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 27 of 80 PageID #:38




                                                       98.    Since the MAX has two AOA sensors, Boeing could easily have designed MCAS

                                            to engage only if both sensors indicated the MAX was pitched dangerously upward. But that
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            would have created other problems. Boeing knew that if the two sensors disagreed, MCAS

                                            would have no way to know which sensor was supplying erroneous data and would, therefore,

                                            need to be programmed to disengage.            Boeing could not allow MCAS to automatically

                                            disengage, because it knew that the MAX was not reliably flyable without it. Boeing was also

                                            unwilling to make any changes to the MAX’s design that might trigger heightened pilot training

                                            requirements, no matter how necessary they were to ensure the plane’s safety.

                                                       99.    Thus, in the interest of rapidly getting the MAX to market, Boeing intentionally

                                            violated the cardinal rule of commercial aviation engineering—redundancy—and proceeded to

                                            manufacture and deliver an airplane with a critical system that had no redundancy and was

                                            effectively guaranteed to fail.

                                                       100.   So great was Boeing’s haste to get the MAX to market that it did not even consult

                                            many of the employees who had developed the original MCAS about the changes it was now

                                            making. Several of those engineers only learned about the system’s augmented design after the

                                            MAX began to crash. One engineer who helped design the original MCAS said “that’s nuts”

                                            when learning of the modified system’s lack of safeguards.29 Another, a safety analyst who

                                            scrutinized the early system, said “I’m shocked.”30 A third engineer who assessed the system’s

                                            sensors said “to me, it seems like somebody didn’t understand what they were doing.”31



                                            29
                                                Jack Nicas, Natalie Kitroeff, David Gelles, and James Glanz, Boeing Build Deadly
                                            Assumptions Into 737 Max, Blind to a Late Design Change, New York Times (June 1, 2019),
                                            https://www.nytimes.com/2019/06/01/business/boeing-737-max-crash.html.
                                            30
                                                 Id.
                                            31
                                                 Id.
                                                                                              26
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 28 of 80 PageID #:39




                                                    101.   Boeing could also have addressed the obvious danger a faulty AOA posed by

                                            adding a third AOA sensor. That way, the system could be programmed to continue operating as
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            long as two of the three sensors supplied consistent data. Boeing rejected this solution out of

                                            hand though, because, as reported by the New York Times, “former Max engineers, including one

                                            who worked on the sensors, said adding a third sensor to the Max was a nonstarter” since the

                                            “previous 737…had used two and managers wanted to limit changes.”32

                                                    102.   Boeing’s MCAS design was grossly negligent in other important respects as well.

                                            Boeing’s prior 737s were designed to allow the pilots to correct (and stop) improper stabilizer

                                            movements by moving the pilots’ control columns (or yokes) in the direction opposite to the

                                            undesired stabilizer movement, similar to disengaging cruise control on a car by pressing the

                                            brake pedal. On predecessor 737 models, this motion deactivates the automatic stabilizer trim

                                            system. In those planes, the control column switching module moves the hydraulically powered

                                            elevators, which are movable control surfaces on the back edge of the horizontal stabilizer

                                                    103.   In the MAX, however, Boeing redesigned the control column switching modules

                                            to give MCAS “priority.” That meant that when pilots tried to disengage MCAS by pulling back

                                            on the yoke, the system—by Boeing’s intentional design—did not disengage. Pilots likely

                                            believed that pulling back on the yoke would trigger the Cutout (Stop) Stabilizer Trim

                                            functionality that was a known feature of predecessor 737s’ SPEED TRIM system, but Boeing

                                            designed MCAS so that this standard system function did not work on the MAX.

                                                    104.   To make matters worse, Boeing gave MCAS the highest electrical stabilizer trim

                                            speed available, so that any MCAS system engagement would mean very abrupt nose down


                                            32
                                              Jack Nicas and Julie Creswell, Boeing’s 737 MAX: 1960s Design, 1990s Computing Power
                                            and Paper Manuals, New York Times (Apr. 8, 2019), https://www.nytimes.com/2019/04/
                                            08/business/boeing-737-max-.html.
                                                                                           27
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 29 of 80 PageID #:40




                                            pitching of the airplane. The Stabilizer Trim System has three available speeds: (a) manual

                                            stabilizer trim wheel movement, which is slow; (b) flap up stabilizer speed, which is still slow
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            but about 50% faster than manual; and (c) flap down stabilizer trim speed, which is about 50%

                                            faster than the flap up speed. MCAS was designed to move the stabilizer at the fastest possible

                                            speed, resulting in rapid nose-down pitching during an erroneous activation.

                                                     105.    As Boeing’s Chief Technical Pilot described in internal messages, MCAS was

                                            “running rampant” and “egregious” in simulator tests.33 After noting that there were “already

                                            more nails than wood in the coffin,” one employee who worked on the MAX wondered, “at this

                                            point, how can they consider continuing?”34

                                                     106.    A MAX pilot can countermand an MCAS-commanded airplane nose down input

                                            by engaging yoke-mounted electric pitch trim switches to trim the nose back up, but unlike on

                                            the NG, Boeing designed the MAX such that the airplane’s MCAS will automatically reset,

                                            reactivate, and push the nose down again when the pilot stops trimming the nose back up with

                                            these yoke electric trim switches.

                                                     107.    The design decision by Boeing to have MCAS reset and reactivate after a pilot

                                            has countermanded an MCAS airplane nose down input created the danger that MCAS would

                                            fight against the efforts of pilots trying to save airplanes from being forced into nosedives by

                                            automated systems and crashing.


                                            33
                                               Text Messages from Mark Forkener, Boeing 737 Chief Technical Pilot, to Patrik Gustavsson,
                                            Boeing        737     Technical     Pilot     (Nov.     16,     2016),      available     at
                                            https://www.documentcloud.org/documents/6497959-Boeing-Text-Messages.html (linked to
                                            Dominic Gates and Steve Miletich, Stunning Messages from 2016 Deepen Boeing’s 737 MAX
                                            Crisis, Seattle Times (Oct. 18, 2019), https://www.seattletimes.com/business/boeing-
                                            aerospace/explosive-text-messages-reveal-boeing-knew-of-mcas-aggression-in-2016-and-
                                            misled-faa/).
                                            34
                                                 See internal emails and messages between Boeing employees, supra at 3.
                                                                                            28
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 30 of 80 PageID #:41




                                                      108.   Below is an illustration of how MCAS forces the MAX into a dive based on

                                            erroneous AOA sensor data from a presentation by Europe’s version of the FAA, the European
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            Union Aviation Safety Agency (“EASA”), made to the European Parliament on September 3,

                                            201935:




                                                      109.   MCAS’s design is so extreme that it will continue to command the electric trim to

                                            push the nose down even if the pilots are desperately pulling back on the airplane’s yokes to pull

                                            the airplane’s nose back up, because Boeing designed the system so that it would not disengage

                                            when pilots pulled back on their yokes. And, critically, Boeing failed to tell airlines or pilots




                                            35
                                               Patrick Ky, European Union Aviation Safety Agency, Exchange of Views: European Union
                                            Aviation Safety Agency, Presentation to the European Parliament at 10 (Sept. 3, 2019),
                                            https://www.europarl.europa.eu/cmsdata/186500/20190903_EASA_Ky-original.pdf.
                                                                                             29
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 31 of 80 PageID #:42




                                            about this feature, resulting in cockpit crews being unable to diagnose the problem in emergency

                                            situations.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    110.    MCAS will continue to command the electric stabilizer trim to push the nose

                                            down even if an airplane is dangerously low and at risk of crashing because Boeing designed the

                                            system so that it did not consider an airplane’s altitude or proximity to terrain in its programing.

                                                    111.    Boeing also did not design and install in the MAX an automatic ground collision

                                            avoidance system, leaving the airplane without an automatic safeguard that would have protected it

                                            from MCAS-created emergencies that put the airplane in danger of crashing.

                                                    112.    Boeing also designed MCAS so that the system did not consider, and/or

                                            disregarded, the MAX’s airspeed in deciding whether to automatically trim the airplane’s nose

                                            down. This design decision can cause MCAS to trim an airplane’s nose down even when the

                                            airspeed indicates that the airplane is not at risk of stall and at airspeeds that make manual

                                            recovery of the airplane difficult or impossible.

                                                    113.    The only tool that a pilot has to counteract an erroneous MCAS activation is to

                                            cut power to the electric motors controlling much of the MAX’s stabilizer trim system. After

                                            disengaging the electric trim system, the pilots will have no electric assistance in moving the

                                            MAX’s stabilizer. They are left only with elevator control through the control yokes and the

                                            ability to move the stabilizer by manually cranking trim wheels in the cockpit that are physically

                                            connected to cables that pull the stabilizer.

                                                    114.    Relying on the manual stabilizer trim wheels to avert disaster is highly

                                            problematic. In a dive situation, the aerodynamic force on the stabilizer is tremendous, and,

                                            having cut off power to the electric stabilizer trim motor that normally moves the stabilizer,

                                            pilots using the manual stabilizer trim wheels must overcome this force manually. Doing so can

                                                                                                30
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 32 of 80 PageID #:43




                                            require more than 100 pounds of force—an extraordinary amount for many pilots, particularly

                                            where they must move the trim wheels with only one hand while holding the yoke in the other,
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            and while secured into a four-point seat harness.

                                                      115.   As if this reliance on the manual stabilizer trim wheels was not bad enough,

                                            internal Boeing tests performed in early 2016 showed that if a pilot did not identify an erroneous

                                            MCAS activation and correct it by using the manual stabilizer trim wheels within seconds, the

                                            results would be a catastrophic, unrecoverable dive.36 Boeing CEO David Calhoun has admitted

                                            that Boeing made “a fatal mistake” in assuming that all pilots would be able to identify and

                                            rectify a failure by a system they did not know existed in such a short amount of time.37

                                                      116.   To make matters worse, when Boeing developed a simulator for the MAX, it used

                                            “dummy” trim wheels that lacked any mechanism for applying any real resistance to trim wheel

                                            movements. These simulators did not simulate realistic conditions pilots in a MAX would face

                                            at all, and, instead, misled users as to actual flight conditions they would face. In fact, Boeing

                                            knew or should have known that its procedures were grossly inadequate.

                                                      117.   Boeing knew that after an MCAS-commanded nose down emergency the

                                            aerodynamic forces on the horizontal stabilizer could be too great for pilots to control manually

                                            without the use of the electric stabilizer trim motor.38




                                            36
                                              H. Rep. Cmte. on Transportation and Infrastructure, The Boeing 737 MAX Aircraft: Costs,
                                            Consequences, and Lessons from its Design, Development, and Certification (quoting Boeing
                                            Coordination Sheet, Revision D, 3/30/16 TBC-T&I 29160 – TBC-T&I 29166 at TBC-T&I
                                            29166).
                                            37
                                                 Kitreoff and Gelles, Boeing’s New C.E.O. Confronts Its Challenges.
                                            38
                                               See H. Rep. Cmte. on Transportation and Infrastructure, The Boeing 737 MAX Aircraft; see
                                            also Andy Pasztor and Andrew Tangel, Boeing’s Latest 737 MAX Concern: Pilot’s Physical
                                            Strength, Wall Street Journal (June 19, 2019), https://www.wsj.com/articles/physical-strength-of-
                                            pilots-emerges-as-issue-in-returning-737-max-to-flight-11560937879.
                                                                                              31
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 33 of 80 PageID #:44




                                                   118.    Boeing also recognized that many “younger pilots” and pilots who had become

                                            “reliant on automation” would not be able to apply “proper trim technique” on the MAX. These
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            are the types of issues that can be addressed in simulator training, but Boeing refused to consider

                                            it because of their singular focus on making their product easier to sell and faster to push through

                                            the regulatory process, even at the expense of safety.

                                                   119.    Boeing also knowingly failed to conduct a proper failure modes and effect

                                            analysis during development of the MAX to ensure that the airplane’s MCAS was safe.

                                                   120.    In particular, Boeing failed to properly consider the likelihood that a single MAX

                                            AOA sensor may fail and mistakenly trigger MCAS to push the MAX into a dive toward the

                                            ground. John Hamilton, Boeing Commercial Airplanes’ chief engineer, under questioning from

                                            Congress in October 2019, admitted that this decision was wrong.

                                                   121.    Boeing did not sufficiently test the MAX’s MCAS during development to ensure

                                            that the automated system would not create a flight safety problem if the flight control computer

                                            in command during that flight were to receive erroneous data from its AOA sensor.

                                                   122.    As the National Transportation Safety Board (“NTSB”) determined, Boeing also

                                            failed to consider the effects of pilots being bombarded by multiple “stick shaker” and other

                                            warnings simultaneously in the event of an MCAS misfire. As the NTSB noted in its report,

                                            “neither Boeing’s system safety assessment nor its simulator tests evaluated how the combined

                                            effect of alerts and indications might impact pilots’ recognition of which procedure(s) to

                                            prioritize in responding to an unintended MCAS operation caused by an erroneous AOA input,”




                                                                                            32
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 34 of 80 PageID #:45




                                            even though “industry experts generally recognize that an aircraft system should be designed

                                            such that the consequences of any human error are limited.”39
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    123.   Adam Dickson, a former Boeing engineer who led a team of engineers who

                                            worked on the MAX, stated, “My family won’t fly on a 737 MAX. It’s frightening to see such a

                                            major incident because of a system that didn’t function properly or accurately.”40

                                                    124.   In Boeing’s rush to get the MAX to market, Boeing knowingly compromised the

                                            safety of the MAX.

                                                       Boeing Misleads the FAA and Customers about the Dangers of MCAS

                                                    125.   In addition to designing the MAX, Boeing also played a significant role in

                                            obtaining FAA approval and certification for it.

                                                    126.   Boeing knew that it would be highly unlikely to win expedited FAA certification

                                            for the MAX if the FAA understood the true nature of the MAX’s nose-up tendency and the

                                            deficiencies in the MCAS solution that Boeing was relying on to fix that problem. To avoid

                                            delay, Boeing decided to conceal that information from the FAA.

                                                    127.   Boeing took advantage of the FAA’s delegation program, which allowed Boeing

                                            to handle certain certification tasks itself. One of the critical elements of the FAA safety

                                            evaluation process is the System Safety Analysis (“SSA”), which assesses the frequency and

                                            severity of potential hazards. In 2015, when Boeing was at least nine months behind Airbus’s


                                            39
                                              Nat’l Transp. Safety Bd., ASR-19-01, Safety Recommendation Report: Assumptions Used in
                                            Safety Assessment Process and the Effects of Multiple Alerts and Indications on Pilot
                                            Performance        (2019),      https://www.ntsb.gov/investigations/AccidentReports/Reports/
                                            ASR1901.pdf.
                                            40
                                               Dominic Gates, Steve Miletich, and Lewis Kamb, Boeing pushed FAA to relax 737 MAX
                                            certification requirements for crew alerts, Seattle Times, Oct. 2, 2019,
                                            https://www.seattletimes.com/business/boeing-aerospace/boeing-pushed-faa-to-arelax-737-max-
                                            certification-requirements-for-crew-alerts/.
                                                                                               33
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 35 of 80 PageID #:46




                                            A320neo in the design and certification process, Boeing persuaded the FAA to allow it to

                                            perform the SSA for the early version of MCAS, rather than having the system assessed by the
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            FAA itself.

                                                    128.    Boeing engineers authorized to work on behalf of the FAA as FAA delegates

                                            developed this SSA for MCAS, a document which, in turn, was shared with foreign air safety

                                            regulators in Europe, Canada, and elsewhere around the world. The SSA, however, had several

                                            critical flaws and was not updated following the dramatic changes Boeing made to MCAS in

                                            2016.

                                                    129.    Boeing’s SSA for MCAS stated that MCAS could swivel the horizontal stabilizer

                                            by no more than 0.6 degrees—the original limit for MCAS. Boeing never updated the SSA after

                                            it modified MCAS to quadruple its power and allow it to swivel the stabilizer by 2.5 degrees,

                                            despite the fact that safety analyses are required to be updated to reflect the most accurate aircraft

                                            information following test flights. As one former FAA engineer involved in testing the MAX

                                            stated, “the numbers [in the SSA] should match whatever design was tested and fielded.”41 Due

                                            to this omission, engineers at the FAA incorrectly believed that MCAS was designed with a 0.6-

                                            degree limit.

                                                    130.    The SSA that Boeing prepared also failed to account for how the system could

                                            reset itself each time a pilot responded, thereby missing the system’s potential to repeatedly push

                                            the airplane’s nose downward.       Because the 2.5-degree limit applies each time MCAS is

                                            triggered and it can be triggered multiple times, MCAS actually has the ability to move the



                                            41
                                               Dominic Gates, Flawed Analysis, Failed Oversight: How Boeing, FAA Certified the Suspect
                                            737 MAX Flight Control System, Seattle Times (Mar. 21, 2019, 9:46 AM),
                                            https://www.seattletimes.com/business/boeing-aerospace/failed-certification-faa-missed-safety-
                                            issues-in-the-737-max-system-implicated-in-the-lion-air-crash/.
                                                                                             34
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 36 of 80 PageID #:47




                                            stabilizer up to 4.7 degrees—the maximum the stabilizer can be swiveled and nearly eight times

                                            what Boeing’s SSA reported to the FAA.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                       131.   MCAS’s ability to reset compounded its power to send the MAX into an

                                            unrecoverable dive. As Peter Lemme, a former Boeing engineer who worked on the MAX’s

                                            flight controls, put it, MCAS “effectively has unlimited authority…. There was no need for that.

                                            Nobody should have agreed to give it unlimited authority.”42           Boeing should never have

                                            designed MCAS in this fashion, without disclosing this aspect of MCAS’s design to the FAA.

                                                       132.   The SSA was also flawed in the way it assessed a potential failure of MCAS. As

                                            explained above, MCAS relied on only one sensor system—the AOA sensor—to determine

                                            whether to activate. Whether a system on a jet can rely on one sensor input, or must have two, is

                                            driven by the SSA’s failure classification system. Much of the equipment on a commercial

                                            airplane is reliable enough to meet the “major failure” requirement, meaning that its failure could

                                            cause physical distress, but not death, to people on the plane, and that the probability of a failure

                                            is less than one in 100,000. Such systems are, therefore, typically allowed to rely on a single

                                            input sensor.

                                                       133.   When the consequences of a failure are assessed to be more severe—either

                                            “hazardous failures,” which could cause serious or fatal injuries to a small number of passengers,

                                            or “catastrophic failures,” which could cause the loss of the plane and multiple fatalities—a

                                            system must have multiple input channels in case one goes wrong.

                                                       134.   Boeing’s SSA assessed an MCAS failure as either a “major failure” or, in rare

                                            cases where the plane is in an extreme maneuver, a “hazardous failure.” Boeing knew or should

                                            have known that an MCAS failure was more serious and should have been classified as


                                            42
                                                 Id.
                                                                                             35
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 37 of 80 PageID #:48




                                            catastrophic. Boeing also should have included the necessary checks and redundancies, and its

                                            failure to do so was erroneous and dangerous.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                       135.   MCAS did not meet the requirements for a system with a hazardous failure rating,

                                            as the tragic Lion Air and Ethiopian Airlines crashes show. As one FAA engineer stated, “the

                                            assumptions in [the SSA] are incorrect. The human factors were not properly evaluated.”43

                                                       136.   As noted above, Boeing did not tell its customers, or pilots transitioning to the

                                            MAX, that it had incorporated MCAS into the airplane, or that MCAS would automatically force

                                            the airplane’s nose toward the ground if the AOA sensor supplying data for that flight

                                            erroneously “told” the system that the nose of the airplane was angled too high.

                                                       137.   Boeing recklessly decided that its customer airlines and MAX pilots did not need

                                            to know about MCAS since MCAS was supposed to be an automatic system that required no

                                            pilot input to operate.

                                                       138.   Moreover, despite knowing that some pilots would need more training to operate

                                            the MAX safely, Boeing decided that NG pilots did not need to be trained in a simulator and/or

                                            in the airplane, and, in particular, did not need simulator training or testing on how to handle

                                            emergencies caused by the airplane’s MCAS or an MCAS failure. Not only were pilots not

                                            trained on how to respond to an MCAS misfire, but they were also left in the dark about the

                                            system even existing.

                                                       139.   Boeing was so determined to keep customers and pilots from knowing about

                                            MCAS that it took active steps to remove MCAS from the MAX’s flight crew operations

                                            manual.




                                            43
                                                 Id.
                                                                                              36
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 38 of 80 PageID #:49




                                                       140.   On March 30, 2016, Boeing employee Mark Forkner, the MAX’s chief technical

                                            pilot, sent an email to senior FAA officials requesting to remove MCAS from the pilot’s manual.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            The FAA officials who helped determine piloting needs had been briefed months earlier on the

                                            original version of MCAS. However, neither Mr. Forkner nor Boeing ever mentioned to these

                                            FAA officials that MCAS was in the midst of an overhaul. Rather, because Boeing presented

                                            MCAS as a benign and rarely used system, the FAA approved Boeing’s request.

                                                       141.   Mr. Forkner has since invoked his Fifth Amendment rights to resist producing

                                            documents pursuant to a grand jury subpoena.

                                                       142.   Boeing also went to extraordinary lengths to deceive regulators into accepting

                                            their plan not to require additional pilot training. Mr. Forkner described how he had to “jedi

                                            mind trick [the regulators] that there is enough commonality with the [MAX] and the [NG]” and

                                            “lied to the regulators” in order to achieve needed FAA approvals for the MAX.44

                                                       143.   Boeing knew exactly what it was doing. Speaking of the need to convince

                                            regulators that “there isn't a difference between what [pilots are] trained for on the NG and the

                                            MAX,” Forkner added “I know it sounds hokie [sic], but that is the game we have to play with

                                            the regulators.”45 He was even clearer in a March 2017 email, asserting that “I want to stress the

                                            importance of holding firm that there will not be any type of simulator training required to

                                            transition from NG to MAX. Boeing will not allow that to happen. We’ll go face to face with

                                            any regulator who tries to make that a requirement.”46



                                            44
                                               Text Messages from Mark Forkener, Boeing 737 Chief Technical Pilot, to Patrik Gustavsson,
                                            Boeing      737      Technical    Pilot     (Nov.     16,      2016),       available     at
                                            https://www.documentcloud.org/documents/6497959-Boeing-Text-Messages.html.
                                            45
                                                 See emails and internal messages between Boeing employees, supra at 3.
                                            46
                                                 Id.
                                                                                            37
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 39 of 80 PageID #:50




                                                       144.   Boeing was remarkably candid and cavalier internally about what it was doing. It

                                            made clear that if an employee’s actions led to a regulator “requir[ing] sim training,” they would
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            “get crucified,” with one employee writing “I’ll be shocked if the FAA passes this turd.”47

                                            Employees got the message. As one conceded in a 2018 internal Boeing message, “I have used

                                            the words ‘misleading’ and ‘mischaracterization’ a lot over the last two years in relation to [t]his

                                            program.”48 Another wrote “I still haven’t been forgiven by god for all the covering up I did last

                                            year.”49

                                                       145.   Boeing made each of these decisions to facilitate sales of the MAX, regardless

                                            and in spite of safety concerns for one reason: so that Boeing could continue to tell its customers

                                            that MAX pilots could fly revenue-generating routes as quickly as possible without airlines

                                            incurring training costs, which meant that Boeing could sell more MAX planes.

                                                 Boeing Fails to Include Critical Safety Features for MCAS in Standard Configurations

                                                       146.   Safety should never be optional in the design, manufacture, and sale of a

                                            commercial airplane. Boeing maintains that: “[s]afety is the primary consideration when Boeing

                                            engineers design an airplane. In addition to meeting regulatory requirements before certification,

                                            each airplane model must meet Boeing’s time-proven design standards. Often these standards

                                            are more stringent than regulatory requirements.”50 However, Boeing’s acts and omissions

                                            detailed throughout this complaint demonstrate that profits, rather than safety, were Boeing’s

                                            primary concern.



                                            47
                                                 Id.
                                            48
                                                 Id.
                                            49
                                                 Id.
                                            50
                                                Aviation Safety, Boeing, https://www.boeing.com/company/about-bca/aviation-safety.page
                                            (last visited June 27, 2020).
                                                                                             38
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 40 of 80 PageID #:51




                                                    147.    Boeing put its business interests ahead of safety in its design, manufacture, and

                                            marketing of the MAX airplane when it decided to charge its customers extra for the installation
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            of important safety features.

                                                    148.    In marketing the MAX airplane to potential owners and operators, including

                                            Norwegian, Boeing offered a number of optional, for-purchase, safety upgrades.

                                                    149.    One of those upgrades, the Angle of Attack Indicator (“AOA Indicator”), if

                                            purchased and installed, would instantly display to the pilots the real-time data from both AOA

                                            sensors, providing valuable safety information to the pilots.

                                                    150.    The information provided by the AOA Indicator, if purchased and installed,

                                            would assist pilots in diagnosing why a MAX’s MCAS was erroneously pushing the airplane

                                            down toward the ground—had they been told MCAS existed. It would also alert pilots and

                                            airlines to problems with AOA sensors, which could enable them to replace damaged AOA

                                            sensors before the damage led to an erroneous MCAS activation.

                                                    151.    Boeing did not offer the AOA Indicator as standard equipment in the MAX

                                            because it wanted to be able to offer the base airplane at a low price point in order to make it

                                            more competitive, while, at the same time profiting on the sale of an optional safety feature from

                                            the airlines that ordered it.

                                                    152.    Boeing has admitted that the AOA Indicator feature would have helped prevent

                                            the types of crashes that occurred on Lion Air and Ethiopian Airlines.

                                                    153.    On November 27, 2018—approximately one month after the Lion Air tragedy—

                                            Boeing executive Mike Sinnett told American Airlines’ pilot union that their pilots would not




                                                                                            39
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 41 of 80 PageID #:52




                                            experience the MCAS problems that doomed the Lion Air flight, according to Dan Carey, union

                                            president, because American had paid extra for Boeing’s AOA Indicator feature.51
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                       154.    Another feature that should have been standard on the MAX and would also have

                                            helped prevent crashes was the AOA sensor disagree alert (“Disagree Alert”). This feature,

                                            which had been standard on prior 737s—and which was supposed to be standard on the MAX—

                                            alerted pilots and operators when the aircraft’s two AOA sensors were not generating the same

                                            information.

                                                       155.    Unfortunately, the AOA Disagree Alert was also omitted as a standard feature in

                                            the MAX.          This omission was a violation of FAA regulations, according to FAA Deputy

                                            Administrator Daniel Elwell.52

                                                       156.    To make matters worse, Boeing knew the AOA Disagree Alert had been omitted

                                            as a standard feature on the MAX for nearly a year, but did not tell customers who believed it

                                            was standard—as it had been on the NG—nor did they tell the FAA about the issue.

                                                       157.    A preliminary investigative findings report by the U.S. House of Representatives

                                            Committee on Transportation and Infrastructure found that “Boeing knowingly delivered 737

                                            MAX aircraft to its customers that did not conform to the airplane’s type certificate,” due

                                            to the failure to include a working AOA Disagree Alert.53

                                                       158.    As early as 2017, Boeing engineers learned that the Disagree Alert only

                                            functioned if customers purchased the AOA Indicator, because the Disagree Alert had been


                                            51
                                               Andy Pasztor, Andrew Tangel, Robert Wall, and Alison Sider, How Boeing’s 737 MAX
                                            Failed, Wall Street Journal, Mar. 27, 2019, https://www.wsj.com/articles/how-boeings-737-max-
                                            failed-11553699239.
                                            52
                                              H. Rep. Cmte. on Transportation and Infrastructure, The Boeing 737 MAX Aircraft: Costs,
                                            Consequences, and Lessons from its Design, Development, and Certification.
                                            53
                                                 Id.
                                                                                              40
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 42 of 80 PageID #:53




                                            erroneously linked to the AOA Indicator feature option on the MDS – Max Display System. The

                                            Disagree Alert was supposed to be a standard safety feature.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    159.   Instead of alerting customers and correcting the issue upon discovering that the

                                            Disagree Alert was not working, Boeing concealed the issue from the FAA and from customers

                                            and did not correct it.    Prior to being fired, Boeing’s former CEO, Dennis Muilenburg,

                                            unequivocally admitted that “[Boeing] clearly had a mistake in the implementation of the

                                            [Disagree Alert]” and had provided “inconsistent” communications with regulators and

                                            customers about the issue, which he acknowledged was “unacceptable.”54

                                                    160.   Boeing’s spokesperson, Gordon Johndroe, echoed these sentiments at the 2019

                                            Paris Air Show, stating that “[Boeing] clearly fell short in the implementation of the AOA

                                            disagree alert and we clearly should have communicated better with our regulators and the

                                            airlines.”55

                                                    161.   Even if purchased, the optional AOA Indicator and Disagree Alert alone are

                                            insufficient for pilots to diagnose pitch control issues, such as why the nose of the aircraft

                                            continues to pitch down, and are thus insufficient on their own to prevent an accident triggered

                                            by MCAS.

                                                                       The Tragic Crash of Lion Air Flight 610

                                                    162.   On October 28, 2018, a new MAX aircraft, flying as Lion Air Flight 610,

                                            (“JT610”) crashed into the Java Sea shortly after takeoff from Jakarta, Indonesia.


                                            54
                                              Natalie Kitreoff, Handling of 737 Max Warning Light Was a ‘Mistake,’ Boeing C.E.O. Says,
                                            New York Times (June 16, 2019), https://www.nytimes.com/2019/06/16/business/boeing-737-
                                            max.html.
                                            55
                                              Daniella Cheslow, Boeing CEO Admits Mistake in 737 Max Communication, NPR (June 16,
                                            2019, 2:54 PM), https://www.npr.org/2019/06/16/733215857/boeing-ceo-admits-mistake-in-737-
                                            max-communication.
                                                                                            41
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 43 of 80 PageID #:54




                                                    163.    JT610 took off at 6:20 a.m. local time in Jakarta.

                                                    164.    Shortly after takeoff, the captain’s stall warning system (stick shaker) activated
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            and the airplane’s MCAS suddenly pushed the nose of the airplane down for ten seconds.

                                                    165.    JT610’s left AOA sensor had failed and sent erroneous data to the airplane’s

                                            flight control computer, causing the captain’s “stick shaker” stall warning system to go off and

                                            the MCAS to activate and trim the airplane’s nose down.

                                                    166.    JT610’s flight crew responded by raising the nose using the airplane’s electric

                                            trim system, but as soon as the crew finished doing so, MCAS reactivated and again forced the

                                            airplane’s nose down.

                                                    167.    JT610’s flight crew fought against MCAS for the remainder of the flight, while

                                            attempting to return the airplane to Jakarta for an emergency landing. MCAS activated

                                            erroneously 26 separate times over the course of approximately six minutes of flight, causing a

                                            harrowing series of more than two dozen climbs and dives all while the IAS DISAGREE, ALT

                                            DISAGREE, and FEEL DIFF PRESS alerts were going off and the EGPWS was intoning

                                            altitude alerts, “AIR SPEED LOW AIR SPEED LOW,” “TERRAIN-TERRAIN,” and “SINK

                                            RATE.” The cockpit voice recorder shows the flight crew’s struggle to figure out which alert

                                            was causing the issue as the pilots ran through memory items, the Airspeed Unreliable checklist,

                                            and fixes for the feel differential pressure alert.

                                                    168.    Approximately eleven minutes after takeoff, JT610 crashed into the Java Sea,

                                            killing all 189 people on board.

                                                    169.    The inability of JT610’s flight crew to recover from the MCAS-created

                                            emergency demonstrated that the MAX violated the FAA’s Airworthiness Standards for

                                            Commercial Aircraft, which states that airplanes must be safely controllable and maneuverable

                                                                                                  42
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 44 of 80 PageID #:55




                                            during all phases of flight and that it must be possible to make safe and smooth transitions from

                                            one flight condition to another without exceptional piloting skill, alertness, or strength.56
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                      170.   Investigators quickly discovered that JT610’s left AOA sensor had sent erroneous

                                            data to MCAS, which responded by repeatedly forcing the airplane into a downward dive.

                                                      171.   Investigators also learned that Boeing had designed MCAS to reset each time

                                            pilots pulled the airplane’s nose up to countermand an improper MCAS activation—and that, as

                                            a result, MCAS had repeatedly forced the airplane’s nose back down in a cycle that repeated

                                            itself relentlessly until the pilots eventually lost control of the plane.

                                                      172.   As noted above, this occurred because Boeing had designed MCAS to

                                            continuously force the nose of a MAX back down, even after being raised by the pilots, so long

                                            as the system continued to receive erroneous data from the airplane’s AOA sensor.

                                                      173.   Investigators found that JT610’s pilots fought a terrifying eleven-minute battle

                                            against MCAS for control of the airplane before the crash.

                                                      174.   Because Boeing had not provided Lion Air or its pilots with information related to

                                            MCAS, the JT610 pilots never knew why the plane’s nose was repeatedly forced down. Their

                                            first experience with MCAS was in the terrifying minutes before JT610 crashed. Boeing’s

                                            recklessness in the design of MCAS, and its failure to tell pilots how the system functioned, left

                                            the cockpit crew with no way to steer the plane to safety.

                                                      175.   Boeing placed its own business interests ahead of aviation safety by continuing to

                                            represent to the FAA, its customers, and the public that the MAX was safe to fly, even after the

                                            Lion Air JT610 disaster.




                                            56
                                                 14 C.F.R. § 25.143(b).
                                                                                               43
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 45 of 80 PageID #:56




                                                              Boeing’s Grossly Inadequate Reaction to the Lion Air Crash

                                                   176.    Once JT610 crashed, Boeing knew beyond question that its MCAS design was
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            defective and dangerous. Despite that knowledge, Boeing did not make any changes to the plane

                                            and continued delivering it to customers with the defective and dangerous MCAS software

                                            installed. Instead, Boeing pursued plans to increase its MAX production rate from 52 to 57

                                            aircraft per month.

                                                   177.    On November 7, 2018, Boeing published an update to its operators’ airplane flight

                                            manuals (“AFMs”) which, for the first time, provided flight crews with information on MCAS

                                            and the procedures Boeing recommended for dealing with an MCAS malfunction. Pilots were

                                            told to deactivate MCAS by switching off the plane’s “STAB TRIM CUTOFF” switches and

                                            then to manually turn the stabilizer trim wheels located next to the pilots’ seats to physically

                                            raise the nose of the airplane. According to expert accounts, pilots would have mere seconds to

                                            take these steps before an MCAS-triggered dive might become unrecoverable. Pilots would also

                                            need the requisite physical strength to manually move the stabilizer. If a pilot happened to be in

                                            a restroom, momentarily distracted, or physically unable to apply 100 pounds of pressure with

                                            one hand, an erroneous MCAS activation could doom the flight.            Yet, Boeing continued

                                            manufacturing and delivering MAXs at a historic rate.

                                                   178.    Boeing claimed that an erroneous MCAS activation was akin to a “Runaway

                                            Stabilizer” and could be handled by employing existing flight crew procedures without changes

                                            to “memory procedures”—the procedures pilots are required to memorize—but pilots and

                                            aviation experts disagree and note that an MCAS failure differs from a runaway stabilizer in

                                            important ways.




                                                                                           44
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 46 of 80 PageID #:57




                                                    179.   First, with a runaway stabilizer, there is continuous, uncommanded movement of

                                            the horizontal tail. In contrast, the movement of the tail is not continuous in an MCAS failure:
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            pilots are able to counteract the nose-down movement MCAS causes, only to have MCAS move

                                            the tail once again.     Second, MCAS alters the control column response to the stabilizer

                                            movement. Pulling back on the control column normally interrupts any stabilizer airplane nose-

                                            down movement, but in an MCAS failure, that control column function is disabled.

                                                    180.   The same day Boeing updated its AFMs, November 7, 2018, the FAA issued an

                                            Emergency Airworthiness Directive (AD 2018-23-51) requiring the operators of Boeing’s MAX

                                            aircraft to incorporate Boeing’s update into their respective AFMs within 30 days.

                                                    181.   In its emergency directive, the FAA described an “urgent safety of flight

                                            situation” caused by an “unsafe condition” in the MAX: “if an erroneously high single angle of

                                            attack (AOA) sensor input is received by the flight control system, there is a potential for

                                            repeated nose-down trim commands of the horizontal stabilizer. This condition, if not addressed,

                                            could cause the flight crew to have difficulty controlling the airplane, and lead to excessive nose-

                                            down attitude, significant altitude loss, and possible impact with terrain.” 57

                                                    182.   Thus, as early as November 2018, Boeing knew and accepted that MCAS was

                                            defective and was working on a software fix to address its defects, while, at the same time,

                                            misrepresenting to the public, the FAA, and its customers that the MAX was safe to fly.

                                            Boeing’s knowledge, coupled with its inaction in the face of that knowledge, demonstrated

                                            Boeing’s reckless indifference and conscious disregard for the flying public and constituted

                                            misrepresentations to Boeing’s customers, including Norwegian.

                                            57
                                               Federal Aviation Administration, Emergency Airworthiness Directive AD 2018-23-51 (Nov.
                                            7, 2018),
                                            https://rgl.faa.gov/Regulatory_and_Guidance_Library/rgad.nsf/0/83ec7f95f3e5bfbd8625833e007
                                            0a070/$FILE/2018-23-51_Emergency.pdf.
                                                                                              45
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 47 of 80 PageID #:58




                                                    183.   In fact, Boeing knew by this time that the defects in MCAS were so severe that

                                            another crash was likely in a matter of just months, which is exactly what occurred. Despite this
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            knowledge, Boeing continued to manufacture and sell defective MAX aircraft, all the while

                                            falsely insisting that they were safe, when Boeing knew that its assertion was a lie.

                                                    184.   In the days immediately following the Lion Air crash, the FAA—which had

                                            finally learned the true details about MCAS’s design that Boeing had concealed from it—

                                            conducted an analysis known as a Transport Airplane Risk Assessment Methodology, or

                                            TARAM.

                                                    185.   The TARAM is based on a spreadsheet with formulas that consider data inputs

                                            such as fleet size, probability that sensors will fail, and passenger counts—information which

                                            had been readily available to Boeing throughout the design process—and aims to predict, among

                                            other things, the number of deaths that could occur as a result of a hazardous condition.

                                                    186.   The TARAM analysis confirmed the fact that it “didn’t take that much” for an

                                            MCAS malfunction similar to what occurred on the Lion Air flight to occur on another MAX

                                            aircraft, and that another accident was likely to occur within months.58

                                                    187.   In fact, the TARAM analysis predicted that MCAS would lead to fifteen

                                            catastrophic crashes in the MAX’s lifetime—more than all fatal passenger accidents, regardless

                                            of reason, on all Boeing commercial aircraft models combined over the past 30 years.

                                                    188.   The FAA shared this information with Boeing, which did not disclose this

                                            potential for catastrophic crashes to the general public or to its customers. Nor did Boeing take

                                            any steps to alleviate those risks. In fact, Boeing—again placing profits over safety—internally

                                            58
                                               Andrew Tangel and Andy Pasztor, Regulators Found High Risk of Emergency After First
                                            Boeing      MAX       Crash,       Wall      Street      Journal    (July        31,     2019),
                                            https://www.wsj.com/articles/regulators-found-high-risk-of-emergency-after-first-boeing-max-
                                            crash-11564565521.
                                                                                            46
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 48 of 80 PageID #:59




                                            dismissed the risk of a catastrophic crash every one to two years as being “sufficiently low to

                                            allow continued growth of the [MAX] fleet.”59
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    189.   Boeing’s response was to downplay the significance of the threat presented by

                                            MCAS, agree to alert pilots to MCAS’s existence, and otherwise to continue manufacturing

                                            MAX aircraft without any changes to its design. Boeing did begin work on developing solutions

                                            to its flawed MCAS, but, after more than a year-and-a-half of round-the-clock efforts from one

                                            of the world’s biggest companies, Boeing has been unable to arrive at a workable solution—a

                                            testament to the seriousness of the MAX’s flaws.

                                                    190.   Boeing failed to call for any aggressive action to prevent further incidents in

                                            response to the Lion Air crash, because it was focused on selling more airplanes quickly and

                                            maximizing profits.   Boeing also failed to inform customers, such as Norwegian, of the

                                            significant threat that MCAS presented. To the contrary, Boeing pushed to ramp up production

                                            and deliveries, delivering five additional MAXs worth hundreds of millions of dollars to

                                            Norwegian between the Lion Air crash and the subsequent grounding of the MAX.

                                                    191.   Boeing’s failure to provide sufficient documentation regarding the highly

                                            complex systems that differentiate the MAX from previous models precluded and prevented

                                            Norwegian from making an informed decision regarding its purchase of the MAX aircraft, and

                                            also increased the risk (and the reality) of future accidents. Boeing compounded this issue by

                                            continuing to provide inaccurate and misleading information to Norwegian about the claimed

                                            similarities between NG and MAX flight procedures following the Lion Air crash.




                                            59
                                               Andy Pasztor and Andrew Tangel, Internal FAA Review Saw High Risk of 737 MAX Crashes,
                                            Wall Street Journal, Dec. 11, 2019, https://www.wsj.com/articles/internal-faa-review-saw-high-
                                            risk-of-737-max-crashes-11576069202?mod=hp_lead_pos1.
                                                                                            47
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 49 of 80 PageID #:60




                                                   192.    Boeing chose not to respond to the Lion Air crash with the appropriate degree of

                                            urgency or with appropriate safety steps, and to again prioritize its own profits over passenger
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            safety and its customers’ operations. Boeing feared that taking further steps would result in

                                            financial detriment to itself if airlines grounded their aircraft, cancelled orders for more aircraft,

                                            or had to retrain their pilots. Again, motivated by its own economic interests, Boeing continued

                                            to deliver MAX airplanes while assuring its customers, the FAA, and the public that the airplane

                                            was safe to fly, thereby creating a false sense of security. This charade continued until another

                                            tragedy occurred.

                                                                 The Ethiopian Airlines Flight 302 Air Crash Disaster

                                                   193.    On March 10, 2019, another almost brand new MAX aircraft, flying as Ethiopian

                                            Airlines flight ET302, took off from Addis Ababa containing the same MCAS defects as the

                                            airplane used by Lion Air to operate JT610.

                                                   194.    Within one minute after takeoff, ET302’s left AOA sensor recorded erroneous

                                            values and its left stall warning system activated and remained active until near the flight’s tragic

                                            end.

                                                   195.    ET302’s flight data recorder later revealed that shortly after takeoff, the airplane’s

                                            left AOA sensor data suddenly deviated significantly from the right AOA sensor data; the left

                                            AOA sensor data reached a maximum value of 74.5 degrees nose up, an erroneous and

                                            exceedingly implausible angle for a commercial plane, while the right AOA sensor data reached

                                            a maximum value of 15.3 degrees.

                                                   196.    ET302 also experienced airspeed, altitude, and flight director pitch bar values on

                                            its left side that deviated from the airplane’s right-side values, with the left side values measuring

                                            notably lower than the right-side values.

                                                                                             48
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 50 of 80 PageID #:61




                                                    197.    The erroneous and implausible data transmitted by ET302’s left AOA sensor

                                            indicated to the airplane’s flawed MCAS that the plane was at an extreme nose high attitude and
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            at risk of stalling, triggering the airplane’s left stall warning system to activate.

                                                    198.    The erroneous data from ET302’s left AOA sensor also caused the airplane’s

                                            MCAS to activate and command automatic nose down trim inputs and triggered a barrage of

                                            confusing alerts in ET302’s cockpit. The pilot’s stick shaker was physically vibrating to warn of

                                            a stall, while a master caution light illuminated to indicate system faults, while other alerts for

                                            altitude and air speed warnings illuminated as well. At the same time, the Ground Proximity

                                            Warning System began to provide the audio alert “DON’T SINK” in the cockpit. None of the

                                            alerts were correct other than the Ground Proximity Warning System; the rest were caused by the

                                            erroneous AOA sensor.

                                                    199.    Despite the barrage of erroneous alerts, ET302’s flight crew followed Boeing’s

                                            recommended procedures: the airplane’s cockpit voice recorder has the first officer calling out

                                            “stab trim cut-out” twice after MCAS dove the airplane down toward the ground, followed by

                                            the captain’s concurrence, indicating that the pilots shut off the electric trim.

                                                    200.    ET302’s flight crew, however, found it impossible to manually control the forces

                                            on the airplane’s yoke.

                                                    201.    Despite both pilots desperately pulling back on the yoke and attempting to

                                            manually trim the airplane’s nose up together, they could not pull the airplane out of the MCAS-

                                            commanded dive.

                                                    202.    Shortly before the crash, ET302’s desperate pilots reengaged the electric trim and

                                            began trimming the airplane’s nose back up, but MCAS again activated and pushed the nose

                                            down.

                                                                                               49
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 51 of 80 PageID #:62




                                                    203.   At 8:44 AM local time (5:44 AM UTC)—six minutes after takeoff—ET302

                                            disappeared from radar and crashed into the ground near the town of Bishoftu, Ethiopia,
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            approximately 28 miles southeast of Addis Ababa Bole International Airport, destroying the

                                            airplane and killing all 157 people on board.

                                                    204.   The Ethiopian Airlines disaster demonstrated that Boeing had not properly

                                            responded to the Lion Air disaster and that the MAX remained flawed and unsafe.

                                                    205.   The disaster also confirmed that the MAX violated the FAA Airworthiness

                                            Standards for Commercial Aircraft, which require that airplanes be safely controllable and

                                            maneuverable during all phases of flight and that it must be possible to make safe and smooth

                                            transitions from one flight condition to another without exceptional piloting skill, alertness, or

                                            strength.

                                                    206.   Boeing’s then-CEO Dennis Muilenburg acknowledged shortly after the Ethiopian

                                            Airlines crash that the two accidents were caused by a chain of events “with a common chain

                                            link being erroneous activation of the aircraft’s MCAS function.”60 He later added that the

                                            erroneous alerts in the cockpit in both doomed flights “created more workload for the pilots in

                                            what was already a high workload environment.”61 Yet, even after the Ethiopian Airlines

                                            tragedy, Boeing continued to manufacture and sell MAX aircraft and insist that the MAX was

                                            safe as designed.


                                            60
                                               Statement from Boeing CEO Dennis Muilenburg: We Own Safety – 737 MAX Software,
                                            Production         and      Process       Update,       Boeing        (Apr.       5,      2019),
                                            https://investors.boeing.com/investors/investor-news/press-release-details/2019/Statement-from-
                                            Boeing-CEO-Dennis-Muilenburg-We-Own-Safety---737-MAX-Software-Production-and-
                                            Process-Update/default.aspx.
                                            61
                                               Alexis Keenan, Boeing CEO: Preliminary Investigations Show 737 MAX Pilots Exposed to
                                            ‘High        Workload     Environment’,     Yahoo      Finance      (Oct.    2,     2019),
                                            https://finance.yahoo.com/news/dennis-muilenburg-boeing-737-crashes-002622906.html.
                                                                                            50
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 52 of 80 PageID #:63




                                                                          The Worldwide Grounding of the MAX

                                                   207.    The crashes of Lion Air Flight 610 and Ethiopian Airlines Flight 302
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            demonstrated what Boeing had long known: that the MAX was unsafe, violated the FAA’s

                                            Airworthiness Standards for Commercial Aircraft, and should not be flown until its design flaws

                                            could be fixed, or its design could be significantly overhauled.

                                                   208.    Neither of these options, however, was palatable to Boeing because they

                                            threatened future deliveries of the MAX to Boeing’s customers who had already purchased the

                                            planes. Despite strong pressure on global regulators to ground the MAX following the Ethiopian

                                            Airlines crash, Boeing and its lobbyists did their best to persuade regulators that a grounding was

                                            not needed.

                                                   209.    Boeing did not succeed.        Between March 11 and March 13, 2019, aviation

                                            regulators around the world ordered MAX aircraft under their jurisdictions grounded and banned

                                            MAX aircraft from flying in their airspace.

                                                   210.    The EASA, which Norway follows, grounded the MAX on March 12, 2019.

                                                   211.    Norwegian grounded its MAX fleet on March 12, 2019 as well.

                                                   212.    In the U.S., where the FAA was one of the last regulatory authorities to ground

                                            the MAX, due, in part, to Boeing’s litany of (false) assurances of the plane’s safety, many

                                            American passengers refused to board MAX airplanes because of safety concerns. The FAA

                                            ordered all MAX aircraft in U.S. airspace grounded on March 13, 2019.

                                                   213.    On April 5, 2019, Boeing’s then-CEO issued a statement acknowledging that the

                                            crashes of JT610 and ET302 were caused by MCAS and admitted that “[w]e have the




                                                                                             51
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 53 of 80 PageID #:64




                                            responsibility to eliminate this risk, and we know how to do it.” Boeing released a press release

                                            admitting that “safety is our responsibility, and we own it.”62
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                       Boeing Fails to Correct Defects in a Timely Manner, Damaging Norwegian

                                                     214.    Since October 2018, Boeing has been working on an apparent MCAS software fix

                                            for the MAX. The software fix reportedly includes:

                                                             a.     MCAS AOA Sensor Enhancements – The flight control system will now

                                                     compare inputs from both AOA sensors. If the sensors disagree by 5.5 degrees or more

                                                     with the flaps up, MCAS will not activate and the Disagree Alert will alert the pilots to

                                                     the discrepancy;

                                                             b.     MCAS Activation Enhancements – if MCAS is activated in abnormal

                                                     conditions, it will only activate once for each elevated AOA event; and

                                                             c.     MCAS Command Limit – MCAS can never command more stabilizer

                                                     input than can be counteracted by the flight crew pulling back on the column. The pilots

                                                     will always have the ability to override MCAS and manually control the airplane.

                                                     215.    Despite having been working on a fix for over fifteen months, Boeing has yet to

                                            deploy a fix that satisfies regulators and fixes the defective aircraft already delivered to

                                            customers like Norwegian. Indeed, Boeing has missed every deadline that it has set for itself on

                                            this project. And the FAA has reprimanded Boeing for setting unrealistic deadlines in an attempt

                                            to pressure the FAA into recertifying the MAX.

                                                     216.    On March 20, 2019, Boeing said that it would have a software update ready by

                                            March 29, 2019.




                                            62
                                                 Boeing, We Own Safety, supra at 50.
                                                                                             52
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 54 of 80 PageID #:65




                                                      217.   On April 1, 2019, Boeing stated that it needed more time to complete the software

                                            fix due to an issue with integrating the software fix with the plane’s existing hardware.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                      218.   On June 26, 2019, Norwegian learned that not only was a fix not ready, but that

                                            Boeing and the FAA had discovered yet another flight-control problem on the MAX, involving

                                            the failure of a microprocessor in the plane’s flight control system.

                                                      219.   Boeing revised its estimate for when the MAX would be fixed to August 2019,

                                            then September 2019, then early in the fourth quarter of 2019, then late in the fourth quarter of

                                            2019, then early December 2019, and finally any time before the end of 2019. None of these

                                            projections proved accurate.

                                                      220.   Boeing’s latest predictions are that the MAX will not be recertified until summer

                                            2020 or later, well over a year after the initial grounding.

                                                             Boeing Fires its CEO and Shuts Down the MAX Production Line

                                                      221.   In December 2019, Boeing fired its CEO, Dennis Muilenburg, replacing him with

                                            its board chairman. Prior to being fired, Muilenburg had testified before Congress that Boeing

                                            made “mistakes” in designing the MAX, and that if he could go back in time, Boeing would have

                                            grounded the MAX immediately after the Lion Air crash in 2018 in order to “save lives.”63

                                                      222.   Boeing’s new CEO has criticized Muilenburg for racing to get stock prices up at

                                            the risk of quality, stating that “[i]f anybody ran over the rainbow for the pot of gold on stock, it

                                            would have been [Muilenburg].”64 He also stated that there were “more [problems] than I




                                            63
                                              Leslie Josephs and Thomas Franck, CEO says Boeing will be quicker to ground planes in the
                                            event of future crashes, CNBC, Nov. 6, 2019, https://www.cnbc.com/2019/11/06/boeing-ceo-
                                            says-will-more-readily-ground-planes-in-the-event-of-future-crashes.html.
                                            64
                                                 Kitreoff and Gelles, Boeing’s New C.E.O. Confronts Its Challenges.
                                                                                              53
                                                  Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 55 of 80 PageID #:66




                                            imagined” in getting the MAX re-certified and that the problems were of Boeing’s own making,

                                            reflecting “the weakness of [Boeing’s] leadership.”65
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                       223.    On December 16, 2019, Boeing announced that it was shutting down production

                                            of the 737 MAX. Boeing described the shutdown as “temporary,” but also stated that it did not

                                            have a set date for when production would resume. Suppliers have since said that as a result of

                                            ceasing production, it may take them as long as years before they are able to return to full

                                            capacity.

                                                       224.    As a result of the shutdown and the fact that Boeing has not even attempted to

                                            offer updated guidance on when the MAX will return to service, Norwegian has less confidence

                                            than ever as to if or when the MAX will be allowed to fly.

                                                       225.    Due to Boeing’s tardy repair process and the never-ending stream of new MAX

                                            problems, Norwegian’s MAX aircraft have been sitting on the tarmac, unusable, for over fifteen

                                            months.

                                                       226.    Even if the grounding is lifted and a software update is the only fix required, the

                                            planes will still remain grounded while necessary work is done to repair damage sustained from

                                            not being used for such a long period of time.

                                                               Boeing Reverses Course and Recommends Simulator Testing,
                                                              While Acknowledging That Passengers Do Not Want to Fly a MAX

                                                       227.    In January 2020, Boeing reversed its longstanding position on simulator training,

                                            and began “recommending” that pilots be trained in MAX simulators before flying MAX

                                            aircraft.66 As a result, assuming that the MAX is ever permitted to fly again, Norwegian and



                                            65
                                                 Id.
                                            66
                                                Boeing Statement on 737 MAX Simulator Training, Boeing                         (Jan.   7,   2020),
                                            https://boeing.mediaroom.com/news-releases-statements?item=130596.
                                                                                               54
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 56 of 80 PageID #:67




                                            other operators will need to spend millions of dollars to train their NG pilots on flight simulators,

                                            of which there are far too few to meet demand.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                   228.    Boeing’s reversal with respect to MAX simulator testing means that it will not

                                            deliver one of its key promises to Norwegian and other airlines, and that the cost savings that

                                            Norwegian was promised when it ordered the MAX are evaporating even further.

                                                   229.    Boeing has also started sharing with airlines its own survey data showing that

                                            40% or more of the traveling public is “unwilling to fly” on a MAX. Boeing’s surveys span

                                            months and multiple countries, and reflect travelers’ persistent and strong aversion to flying on a

                                            MAX. Boeing’s solution has been to send airlines suggestions for what to do when passengers

                                            arrive at the airport or board an airplane and then realize they are about to travel on a MAX,

                                            which plainly reflects an expectation at Boeing that passengers will continue to have serious

                                            concerns about flying on the MAX even after it is recertified.

                                                   230.    The ongoing investigation into the MAX continues to reveal additional problems

                                            with the plane’s design. On June 24, 2020, the FAA finalized an additional directive to deal with

                                            the fact that exterior panels on top of the MAX’s engines may not properly shield underlying

                                            wiring from the electromagnetic effects of high-power radio frequency transmitters and other

                                            sources. That, the FAA warned, “could potentially lead to a dual-engine power loss event and/or

                                            display of hazardously misleading” data, which could result in a “forced off-airport landing.”

                                            Other issues continue to surface as the MAX receives additional scrutiny, all of which will

                                            further delay the possibility of the MAX ever again leaving the ground, further erode the MAX’s

                                            value and any sense of confidence Norwegian once had in the plane, and further exacerbate

                                            Norwegian’s economic losses.




                                                                                             55
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 57 of 80 PageID #:68




                                                                                      The Boeing 787

                                                    231.   Similar to the MAX, Boeing went to great lengths to persuade Norwegian that the
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            787 would be a reliable aircraft that would enable Norwegian to profitably operate desired

                                            routes. For instance, in one presentation to Norwegian on March 4, 2013, Boeing claimed that

                                            the 787 would allow Norwegian to serve “Key Markets in North/Central America and Asia from

                                            Oslo & Gatwick” and “key markets in Europe, M.E., Asia and Oceania from Bangkok.”

                                                    232.   Boeing’s marketing efforts emphasized the performance of the 787’s engines,

                                            boasting that the 787 would offer Norwegian the “Lowest seat-mile cost of any airplane.”

                                            Boeing, to this day, markets the 787 as offering “unparalleled fuel efficiency and range

                                            flexibility” and “enabl[ing] carriers to profitably open new routes as well as optimize fleet and

                                            network performance,” boasting that the 787 offers “[a]round 20% better fuel per seat and

                                            emissions than the airplanes it will replace.”67

                                                    233.   In reliance on these and other promises, Norwegian and Boeing entered into

                                            Purchase Agreement Number PA-03661 on May 10, 2011, under which Norwegian agreed to

                                            purchase 787-8 aircraft from Boeing. On October 21, 2015, Boeing and Norwegian entered into

                                            Purchase Agreement Number PA-04424 Relating to Boeing Model 787-9 Aircraft (together with

                                            Purchase Agreement Number PA-03661 and their related amendments, supplements and

                                            modifications, the “787 Purchase Agreements”), which was for the purchase and sale of nineteen

                                            additional 787s.

                                                    234.   Throughout the 787 Purchase Agreements and incorporated letter agreements and

                                            amendments, Boeing warranted and represented that the 787 and its component parts would be



                                            67
                                                 787, It Reinvents Fleet Plans                 and   Transforms   Business   Plans,   Boeing,
                                            https://www.boeing.com/commercial/787/.
                                                                                               56
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 58 of 80 PageID #:69




                                            free from defects in design and construction. Boeing also agreed that Norwegian could reject

                                            any aircraft that are “damaged beyond repair for any reason before delivery.”
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                   235.    Despite such warranties and representations, the 787s did not perform as

                                            promised. Boeing has failed to remedy the issues—or even to provide any assurances as to when

                                            they will be remedied, if ever—and has instead demanded that Norwegian take delivery of

                                            additional 787 aircraft that Boeing knows remain defective and incapable of performing as

                                            promised.

                                                              Norwegian’s 787s Suffer from Serious Reliability Problems

                                                   236.    Although there have fortunately not been any tragic loss-of-life accidents from

                                            Boeing’s 787 aircraft, the plane still suffers from serious reliability problems.

                                                   237.    In January 2013, virtually all 787s were grounded worldwide, including by the

                                            EASA, due to a series of electrical fires caused by a battery on the 787 overheating. The

                                            grounding was lifted in March 2013, following changes to the 787’s battery system.

                                                   238.    The battery issues were not the end of the 787’s problems. Norwegian and other

                                            airlines have also experienced serious engine reliability issues with the 787 where, as is the case

                                            with Norwegian’s 787s, the planes are fitted with Rolls Royce Trent 1000 engines.

                                                   239.    In the summer of 2016, airlines discovered that fan blades in the engine were

                                            showing early signs of corrosion. The corrosion issue forced airlines to ground their 787s with

                                            this corrosion issue while they repaired the problem.

                                                   240.    In April 2018, additional issues with the engines appeared, this time with the

                                            compressors.

                                                   241.    As a result, the EASA (which Norway, and by extension, Norwegian, follows)

                                            imposed new requirements for engine inspections on 787 aircraft with the Rolls Royce Trent

                                                                                             57
                                                 Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 59 of 80 PageID #:70




                                            1000 engines. Instead of having to inspect the engines every 2,000 cycles (one takeoff and one

                                            landing equals a cycle), airlines were required to inspect the engines every 300 cycles. These
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            inspections are time consuming and result in considerable time during which the aircraft is not in

                                            service. When an aircraft is on the ground getting inspected, Norwegian is unable to use the

                                            airplane for passenger flights.

                                                    242.   That is all the more true when, as has often been the case, inspections reveal

                                            problems requiring repairs and/or the removal of the engines entirely.

                                                    243.   In April 2018 the FAA issued an airworthiness directive requiring operators of

                                            certain 787s equipped with Trent 1000 engines to cease operating the planes on extended

                                            operations (“ETOPS”) routes longer than 140 minutes from the closest diversion airport – a

                                            significant reduction from the planes’ 330 minute ETOPS rating.68

                                                    244.   Norwegian has suffered enormous losses as a result of these issues, including

                                            damage to its brand resulting from using older, leased aircraft to operate existing flight routes

                                            that Norwegian intended to operate with new 787s. Norwegian has been forced to remove its

                                            787 engines for maintenance hundreds of times—far above what is normal or expected—and has

                                            also experienced engine start malfunctions, worn turbine blades, and early deterioration of

                                            compressors that have required unscheduled replacements, shorter on-wing life, and more

                                            regular inspections.

                                                    245.   Norwegian was forced to end one of its weekly flights from Paris Orly airport to

                                            Newark airport due to mechanical issues with the 787. In addition, Norwegian had to wet-lease

                                            aircraft in order to operate the remaining weekly flights between Paris Orly and Newark.



                                            68
                                                Stephen Trimble, FAA limits ETOPS flights for certain R-R-powered 787s, Flight Global,
                                            https://www.flightglobal.com/faa-limits-etops-flights-for-certain-r-r-powered-787s/127770.article
                                                                                           58
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 60 of 80 PageID #:71




                                                    246.    On August 13, 2019, a Norwegian 787 had to return to Rome Fiumicino airport

                                            shortly after taking off after it suffered apparent engine failure. The engine scattered searing
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            metal debris and engine parts across a suburb close to the airport.

                                                    247.    In addition, Boeing has reportedly ignored and failed to address numerous

                                            complaints raised by its own employees complaining that Boeing is engaging in shoddy

                                            manufacturing processes in producing the 787, including workers regularly leaving metal

                                            shavings and other debris inside finished aircraft.

                                                    248.    Despite numerous employees raising concerns about these issues within Boeing,

                                            Boeing has failed to address them, undermining passenger confidence in Boeing products and the

                                            787’s market positioning as a premier product.

                                                    249.    Boeing’s conduct with respect to the 787 and the MAX has substantially impaired

                                            the value of the Boeing brand and MAX and 787 aircraft.

                                                                                         GoldCare

                                                    250.    As part of its offering in connection with the MAX and the 787, Boeing offers a

                                            maintenance service called GoldCare, under which Boeing undertakes to perform certain

                                            maintenance and repair work on Boeing airplanes.

                                                    251.    Boeing markets GoldCare as a service to, among other things, “increase fleet

                                            availability and reliability.”

                                                    252.    Norwegian agreed to purchase GoldCare in connection with its agreements to

                                            order MAXs and 787s. GoldCare has no value to Norwegian without the expected number of

                                            aircraft Boeing is supposed to be maintaining.

                                                    253.    Boeing has not, however, complied with its obligations to build and deliver the

                                            aircraft Norwegian ordered and, to the contrary, fraudulently induced Norwegian into ordering

                                                                                             59
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 61 of 80 PageID #:72




                                            those aircraft. Boeing has further sought to profit from its misconduct by seeking to charge

                                            Norwegian additional amounts for undelivered and/or grounded aircraft, even though the
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            delivery failures and grounding are entirely Boeing’s fault.

                                                   254.    Norwegian normally pays Boeing for maintenance based on an agreed formula

                                            that takes into account the number of Boeing aircraft enrolled in maintenance and the number of

                                            hours the aircraft are flown. Boeing agreed to reduce maintenance fees where the number of

                                            planes or hours are lower than expected due to various circumstances, including maintenance and

                                            reliability problems as well as epidemics and quarantine restrictions, but has refused to honor

                                            these obligations.

                                                   Norwegian Has Suffered Significant Damages as a Result of Boeing’s Conduct

                                                   255.    Boeing’s conduct has caused significant financial and reputational damage to

                                            Norwegian.

                                                   256.    As a result of the grounding, Norwegian cannot use its eighteen MAX aircraft, for

                                            which it paid more than $1 billion.

                                                   257.    Boeing has also failed to deliver at least twenty-two additional MAX aircraft that

                                            it was required to deliver under the 737 Purchase Agreement and has been unable to provide

                                            Norwegian with any assurances as to when these aircraft will be delivered and how they will be

                                            altered to make them safe.

                                                   258.    Boeing has also failed to offer any 787s that conform to Boeing’s promises to

                                            Norwegian, and has, instead, offered 787s to Norwegian that Boeing knows are defective,

                                            including because they require extensive groundings and engine replacements.

                                                   259.    Norwegian has been forced to cancel thousands of flights due to these issues.




                                                                                            60
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 62 of 80 PageID #:73




                                                    260.    Norwegian also had to lease replacement aircraft, at considerable cost, to continue

                                            to operate certain routes.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    261.    Norwegian has also incurred myriad other costs as a result of the grounding,

                                            including the cost of operating flights on less fuel efficient aircraft, paying employees to handle

                                            greatly increased call center volumes, paying compensation to passengers whose flights were

                                            delayed or cancelled as a result of Norwegian not having the ability to use its MAX and 787

                                            aircraft, and other costs.

                                                    262.    Norwegian has also been forced to end flights between Ireland and the U.S. as a

                                            result of the grounding.

                                                    263.    Boeing’s conduct has resulted in losses to Norwegian exceeding $1 billion—a

                                            number that continues to increase.

                                                    264.    The grounding of the MAX and continued unavailability of the 787 threaten to

                                            undo Norwegian’s plans to return to profitability.

                                                    265.    If and when the MAX returns to service, Norwegian will now have to invest

                                            millions to retrain its NG pilots to operate the MAX.

                                                    266.    Further, the substantial uncertainty regarding if or when the MAX will return to

                                            service has made it impossible for Norwegian to make accurate fleet decisions, including

                                            decisions about retiring NG aircraft that would have been replaced by MAXs. This uncertainty

                                            further diminishes the value of Norwegian’s remaining MAX order to Norwegian.

                                                    267.    As a result of all of the foregoing, the value of Norwegian’s contracts with Boeing

                                            are substantially impaired.




                                                                                            61
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 63 of 80 PageID #:74




                                                                                   CLAIMS ASSERTED

                                                                                    COUNT I
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                                              BREACH OF CONTRACT
                                                                                (MAX CONTRACTS)

                                                    268.    Norwegian hereby incorporates and realleges Paragraphs 1-267, as though fully

                                            set forth herein.

                                                    269.    Boeing and Norwegian are parties to the 737 Purchase Agreement, the

                                            supplemental agreements and letter agreements that relate thereto, and the AGTA.

                                                    270.    Pursuant to these agreements, Boeing was required, among other things, to deliver

                                            aircraft to Norwegian that are capable of being flown safely, are state of the art, meet all

                                            regulatory requirements, and conform to Boeing’s contractual warranty.

                                                    271.    Boeing was also required to deliver the additional aircraft Norwegian ordered

                                            from Boeing in accordance with the contractual delivery schedule.

                                                    272.    Boeing has failed to do any of these things and has thus breached the AGTA and

                                            737 Purchase Agreement, as amended.

                                                    273.    The eighteen MAX aircraft that Boeing delivered to Norwegian cannot even be

                                            flown, and thus plainly do not comply with Boeing’s warranty or with applicable regulatory

                                            requirements and certificates.

                                                    274.    Boeing breached the terms of the AGTA and 737 Purchase Agreement, as

                                            amended, in not designing and manufacturing the MAX in accordance with FAA regulations and

                                            all other pertinent U.S. federal aviation regulations pertaining to type certificates that must be

                                            obtained for the design and manufacture of a new aircraft model.




                                                                                            62
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 64 of 80 PageID #:75




                                                   275.    The MAX aircraft that Boeing delivered to Norwegian are not state of the art and

                                            use outdated cockpit and flight control layouts that have not been state of the art since the 1960s,
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            contrary to the representations Boeing made in the 737 Purchase Agreement.

                                                   276.    Boeing has also failed to deliver aircraft it was contractually obligated to deliver

                                            to Norwegian in accordance with the contractually mandated delivery schedule.

                                                   277.    Boeing’s breaches were caused by its gross negligence.          As such, Boeing’s

                                            contractual exculpatory clauses and liability limitations are unenforceable under Washington

                                            law.

                                                   278.    As set forth more fully throughout this complaint, Boeing’s grossly negligent acts

                                            and/or omissions include, but are not limited to:

                                                           a.      Designing, manufacturing, assembling, and/or certifying an aircraft with a

                                                   pitch down system at high AOAs controlled by a single AOA sensor;

                                                           b.      Designing manufacturing, assembling, and/or certifying an aircraft that

                                                   violated a fundamental rule in airplane design that a single point of failure should not

                                                   cause an aviation disaster;

                                                           c.      Designing, manufacturing, assembling, and/or certifying an aircraft with

                                                   only two AOA sensors, rather than the three such sensors installed on competing aircraft,

                                                   making it impossible to develop a system such as MCAS that would not be forced to

                                                   either disengage or activate erroneously if one AOA sensor were damaged;

                                                           d.      Designing, manufacturing, assembling, and/or certifying an aircraft with a

                                                   flight control system susceptible to bad data from the AOA sensor, and failing to install

                                                   AOA indicators and/or AOA disagree lights as standard features rather than as optional

                                                   upgrades;

                                                                                            63
                                            Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 65 of 80 PageID #:76




                                                      e.     Designing, manufacturing, assembling, and/or certifying an aircraft with a

                                               flight control system that would initiate a dangerous automated dive without any
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                               command from a pilot and without a means to promptly override the automated dive;

                                                      f.     Designing, manufacturing, assembling, and/or certifying an aircraft with

                                               an antiquated cockpit alert system that would inundate pilots with a barrage of erroneous

                                               and real alerts during emergency situations, creating even more workload for pilots in an

                                               already high workload situation;

                                                      g.     Marketing and selling the MAX as having the same flight properties as the

                                               NG to consciously and intentionally induce airlines to avoid the time-consuming

                                               retraining of airline pilots with the knowledge that the MAX contained a new and

                                               potentially dangerous MCAS automated flight control system;

                                                      h.     Failing to provide adequate warning with regard to the MAX’s MCAS and

                                               the risk of an automated dive without any command from a pilot, or clear instruction to

                                               promptly override such an MCAS automated dive;

                                                      i.     Failing to conduct a thorough and accurate safety assessment of the

                                               aircraft, including Boeing’s failure in its safety assessment to account for the degree to

                                               which the MCAS could move the horizontal stabilizer of the aircraft and Boeing’s failure

                                               to account for the resetting of the automated dive after each command from a pilot;

                                                      j.     Failing to properly train pilots on the new, automated MCAS systems on

                                               the MAX;

                                                      k.     Failing to properly train pilots to identify an AOA sensor failure and

                                               MCAS input;




                                                                                       64
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 66 of 80 PageID #:77




                                                           l.       Failing to properly train pilots to disengage the stabilizer trim motor on the

                                                   MAX in the event of an AOA sensor failure or unanticipated dive;
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                           m.       Designing, assembling, and distributing a flight manual that did not warn

                                                   of the risks presented by the MCAS, faulty AOA sensors, or automated dives;

                                                           n.       Designing, manufacturing, assembling, and/or certifying an airplane flight

                                                   manual that failed to provide clear instruction or procedures on how to promptly override

                                                   an automated MCAS dive and memory items to be required of pilots;

                                                           o.       Failing to promptly issue a software patch to address the risk of

                                                   malfunctioning AOA sensors and automated MCAS dives following the October 29,

                                                   2018 crash of Lion Air Flight JT 610;

                                                           p.       Failing to properly warn pilots, airlines, and the public about the risk of

                                                   malfunctioning AOA sensors and automated MCAS dives following the crashes of Lion

                                                   Air Flight JT 610 and Ethiopian Airlines Flight ET 302; and

                                                           q.       Delivering an additional five MAXs to Norwegian after Boeing confirmed

                                                   following the Lion Air crash that the MAX had critical safety flaws, without correcting

                                                   the flaws or even properly informing Norwegian of them.

                                                   279.    Norwegian has performed all of its material obligations under the AGTA and 737

                                            Purchase Agreement.

                                                   280.    Norwegian has suffered, and continues to suffer, damages as a result of Boeing’s

                                            breaches of contract.

                                                   WHEREFORE, Norwegian respectfully requests that the Court enter a money judgment

                                            in its favor and against Boeing in an amount to be determined at trial, together with costs,




                                                                                              65
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 67 of 80 PageID #:78




                                            attorneys’ fees, and such other damages to which it is entitled under applicable law. Norwegian

                                            further demands a trial by jury of all claims so triable.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                                                    COUNT II
                                                                             DECLARATORY JUDGMENT
                                                                                (MAX CONTRACTS)

                                                    281.    Norwegian hereby incorporates and realleges Paragraphs 1-2677, as though fully

                                            set forth herein.

                                                    282.    As set forth above, Boeing has breached its MAX contracts with Norwegian.

                                                    283.    Boeing’s breaches are material and gave Norwegian reasonable grounds for

                                            insecurity about Boeing’s ability to perform its obligations in the future.

                                                    284.    As a result, Norwegian was entitled to demand that Boeing provide adequate

                                            assurances that it can and will perform its obligations under the agreements. Norwegian was

                                            entitled to suspend performance until such assurances are received.

                                                    285.    Norwegian requested such assurances from Boeing.

                                                    286.    Boeing has not provided any adequate assurances to Norwegian regarding how it

                                            will fix the MAX, when it will fix the MAX, and when Boeing will be able to deliver aircraft to

                                            Norwegian that confirm to the contractual requirements.

                                                    287.    In addition, Boeing’s conduct and material breaches of contract have substantially

                                            impaired the value of the 737 Purchase Agreement to Norwegian. Boeing’s conduct, including

                                            its decision to cease producing the MAX, constitutes both a repudiation of and a material breach

                                            of the 737 Purchase Agreement.

                                                    288.    Norwegian is therefore entitled to terminate the 737 Purchase Agreement, AGTA,

                                            and all related agreements, including but not limited to Norwegian’s agreement to purchase 737

                                            MAX GoldCare services from Boeing, and to receive damages.

                                                                                              66
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 68 of 80 PageID #:79




                                                    WHEREFORE, Norwegian respectfully requests that the Court grant rescission of the

                                            737 Purchase Agreement, AGTA, and all related agreements, as well as entry of a money
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            judgment against Boeing in an amount to be determined at trial, together with costs, attorneys’

                                            fees, and such other damages to which it is entitled under applicable law. Norwegian further

                                            demands a trial by jury of all claims so triable.

                                                                            COUNT III
                                                        BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
                                                                        (MAX CONTRACTS)

                                                    289.    Norwegian hereby incorporates and realleges Paragraphs 1-2677, as though fully

                                            set forth herein.

                                                    290.    Under Washington law, every contract contains an implied covenant of good faith

                                            and fair dealing. Where one party to the contract contravenes the intention and spirit of the

                                            contract, that party is liable for breach of the implied covenant of good faith and fair dealing.

                                                    291.    Boeing’s actions and/or omissions as set forth herein are in breach of the covenant

                                            of good faith and fair dealing implied and imputed in the AGTA and 737 Purchase Agreement,

                                            as amended.

                                                    292.    Boeing’s acts and/or omissions regarding the airworthiness of the MAX, its

                                            certification by regulators, and training requirements for pilots flying the MAX were contrary to

                                            the standards of good faith and fair dealing, and were made in such a manner as to evade the

                                            spirit of the AGTA and 737 Purchase Agreement, as amended, and/or so as to deny Norwegian

                                            the expected benefits of the transaction.

                                                    293.    Boeing’s breach of the implied covenant of good faith and fair dealing has caused,

                                            and continues to cause, damage to Norwegian.




                                                                                                67
                                                Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 69 of 80 PageID #:80




                                                       WHEREFORE, Norwegian respectfully requests that the Court enter a money judgment

                                            in its favor and against Boeing in an amount to be determined at trial, together with costs,
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            attorneys’ fees, and such other damages to which it is entitled under applicable law. Norwegian

                                            further demands a trial by jury of all claims so triable.

                                                                                    COUNT IV
                                                                             FRAUDULENT INDUCEMENT
                                                                                (MAX CONTRACTS)

                                                       294.   Norwegian hereby incorporates and realleges Paragraphs 1-2677, as though fully

                                            set forth herein.

                                                       295.   Boeing represented to Norwegian that the MAX was a safe aircraft and the “short-

                                            haul plane of the future.”

                                                       296.   Boeing further represented to Norwegian that the MAX aircraft it would deliver to

                                            Norwegian would meet all regulatory requirements and would be free from defects in material,

                                            process of manufacture, and workmanship in view of the state of the art at the time of design.

                                                       297.   Boeing further represented to Norwegian that Norwegian’s flight crews would be

                                            “at home” in the MAX, that Norwegian would not need to provide its NG pilots with any

                                            additional training, and that Norwegian would save “millions of dollars” because of the MAX’s

                                            “commonality with the Next-Generation 737, ease of maintenance, wide availability of 737

                                            pilots, and the global infrastructure that supports the aircraft in operation.”

                                                       298.   Boeing further represented to Norwegian that the MAX would deliver specific

                                            fuel savings for Norwegian as compared to the MAX’s NG predecessor, and that the MAX

                                            would offer “aerodynamic improvement” over the NG.

                                                       299.   Boeing further represented to Norwegian that the MAX aircraft would be state of

                                            the art.

                                                                                              68
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 70 of 80 PageID #:81




                                                   300.    Boeing made these promises to induce Norwegian to order MAX airplanes. For

                                            instance, in a December 8, 2011 presentation Boeing made to Norwegian just weeks before
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            Norwegian placed its first order for the MAX, Boeing represented that its MAX design “permits

                                            an optimal 68” fan diameter engine without structural or aerodynamic compromises.” Boeing

                                            further claimed that “[t]he Leap-1B engine installation on the 737 MAX is well understood in

                                            terms of structural & aerodynamic integration” and that “[t]he 68” fan integrates into the 737

                                            wing without compromise.”

                                                   301.    Boeing also made promises regarding pilot training, including that the MAX

                                            offered the “[s]implest pilot transition”; that pilots would only need the “[s]ame ‘B737’ Pilot

                                            Type Rating”; and that there would be the “[s]ame instructors, examiners, line training captains

                                            and line pilots” for the MAX and NG, with “‘check ride’ not required” (check ride being a

                                            common name for flight simulator training for pilots).

                                                   302.    Boeing made these promises to Norwegian knowing that they were false, or with

                                            reckless indifference to their falsity.    For instance, Boeing promised another customer,

                                            Southwest Airlines, that it would pay it a $1 million-per-plane refund if pilot simulator training

                                            were required—proof that Boeing knew it might not be able to deliver on its “no simulator”

                                            training promise. Moreover, Boeing’s conduct in procuring regulatory approval not to require

                                            similar training demonstrates that Boeing knew it could not deliver on its promise without

                                            misleading regulators.

                                                   303.    In fact, Boeing had already studied the challenges associated with re-engining the

                                            NG years earlier, and fully understood that the project would alter the aircraft’s aerodynamic

                                            properties.




                                                                                           69
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 71 of 80 PageID #:82




                                                   304.    Boeing had confronted a similar problem when it designed the KC-46A Pegasus

                                            tanker for the U.S. Air Force. That aircraft stored extra fuel in tanks along the wings, which
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            created pitch-up problems similar to those caused by the MAX’s large engines. Boeing solved

                                            the Pegasus’s problem with a system similar to MCAS, but designed that system with multiple

                                            safeguards to prevent erroneous activation and ensure pilot control. Boeing did not adhere to

                                            those design principles when designing MCAS.

                                                   305.    Boeing knew that it would not deliver a state-of-the-art aircraft to Norwegian,

                                            because it was secretly seeking permission from the FAA to have the flight controls and cockpit

                                            layout conform to a design that had not been state-of-the-art since the 1960s.

                                                   306.    Boeing intentionally misrepresented and concealed information about the MAX

                                            from Norwegian to induce Norwegian to purchase the MAX and to continue to enter into

                                            additional agreements with Boeing regarding the MAX, including agreements to order additional

                                            MAX aircraft and GoldCare services for the MAX.

                                                   307.    Among other misrepresentations and nondisclosures, Boeing failed to disclose to

                                            Norwegian, and actively concealed, that the MAX had a tendency to experience abnormal nose-

                                            up pitching, which is prohibited by FAA airworthiness regulations, including under 14 C.F.R. §

                                            25.203(a).

                                                   308.    Boeing also failed to disclose, and actively concealed, from Norwegian that it had

                                            developed MCAS to try to counter the MAX’s undisclosed nose-up pitching problem; that

                                            MCAS was incorporated on the MAX and could, under certain conditions, cause the plane to

                                            crash; or that Boeing had designed MCAS with a single-point of failure that could lead to a crash

                                            of the MAX.




                                                                                            70
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 72 of 80 PageID #:83




                                                   309.    Boeing further misrepresented to Norwegian that the MAX would not require

                                            additional pilot training, even though Boeing knew the MAX was substantially different from the
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            NG, handled differently from the NG due to its larger engines and engine placement, and

                                            included MCAS, an entirely new flight control system that was equipped with the power to

                                            override pilot inputs and force the MAX into a nosedive.

                                                   310.    Boeing misrepresented to Norwegian that the MAX would fly similarly to the

                                            NG, when it knew that the MAX would not do so.

                                                   311.    Boeing also misrepresented to Norwegian that the MAX would be safe and

                                            airworthy, and that it had been designed in compliance with aviation regulations.

                                                   312.    Boeing’s misrepresentations and omissions were false and misleading.

                                                   313.    Boeing’s misrepresentations and omissions were also material.          Airlines,

                                            including Norwegian, would have had different calculations about price and whether to purchase

                                            the MAX if they knew the MAX would be designed and built in great haste, had aerodynamic

                                            problems, would include a software fix for those problems that overrode pilots and could force

                                            the plane to plummet based on a single point of failure, was not state of the art, and had

                                            substantial differences from the NG that required additional pilot training.

                                                   314.    As reports from current and former employees in media accounts show, Boeing

                                            knew that these misrepresentations and omissions were false or misleading or acted with a

                                            reckless disregard as to the veracity of its statements or omissions.

                                                   315.    Norwegian relied on Boeing’s material misrepresentations and omissions in

                                            determining to purchase MAX aircraft over other alternatives, and in determining to enter into

                                            amendments and supplemental agreements and letter agreements with Boeing regarding




                                                                                             71
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 73 of 80 PageID #:84




                                            Norwegian’s MAX order, including Norwegian’s 2017 agreement to order an additional ten

                                            MAX aircraft from Boeing.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    316.    Norwegian reasonably relied on Boeing’s promises and representations.

                                                    317.    Boeing made the false and misleading statements and omissions described in this

                                            complaint with the intent of inducing Norwegian to purchase MAX aircraft over other

                                            alternatives, to enter into amendments and supplemental agreements and letter agreements with

                                            Boeing regarding Norwegian’s MAX order, and to order additional MAX aircraft from Boeing.

                                                    318.    Norwegian has suffered, and continues to suffer, damages as a result of Boeing’s

                                            misrepresentations and omissions.

                                                    WHEREFORE, Norwegian respectfully requests that the Court enter a money judgment

                                            in its favor and against Boeing in an amount to be determined at trial, together with costs,

                                            attorneys’ fees, and such other damages to which it is entitled under applicable law. Norwegian

                                            further demands a trial by jury of all claims so triable.

                                                                                      COUNT V
                                                                               BREACH OF CONTRACT
                                                                                 (787 CONTRACTS)

                                                    319.    Norwegian hereby incorporates and realleges Paragraphs 1-267, as though fully

                                            set forth herein.

                                                    320.    Boeing and Norwegian are parties to the 787 Purchase Agreements, and all

                                            related amendments, modifications, and supplements thereto.

                                                    321.    Pursuant to those agreements, Boeing was required, among other things, to deliver

                                            aircraft to Norwegian that are not damaged, are capable of being flown safely, are state of the art,

                                            meet all regulatory requirements, conform to Boeing’s contractual warranty, and are capable of

                                            being used as reasonably expected and intended.

                                                                                              72
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 74 of 80 PageID #:85




                                                    322.    Boeing has failed to deliver and offer for delivery 787 aircraft to Norwegian that

                                            comply with these obligations.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    323.    Norwegian has been, and continues to be, damaged by Boeing’s conduct.

                                                    WHEREFORE, Norwegian respectfully requests that the Court enter a money judgment

                                            in its favor and against Boeing in an amount to be determined at trial, together with costs,

                                            attorneys’ fees, and such other damages to which it is entitled under applicable law. Norwegian

                                            further demands a trial by jury of all claims so triable.

                                                                             COUNT VI
                                                        BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
                                                                         (787 CONTRACTS)

                                                    324.    Norwegian hereby incorporates and realleges Paragraphs 1-2677, as though fully

                                            set forth herein.

                                                    325.    Under Washington law, every contract contains an implied covenant of good faith

                                            and fair dealing. Where one party to the contract contravenes the intention and spirit of the

                                            contract, that party is liable for breach of the implied covenant of good faith and fair dealing.

                                                    326.    Boeing’s actions and/or omissions as set forth herein are in breach of the covenant

                                            of good faith and fair dealing implied and imputed in the 787 Purchase Agreements and their

                                            related agreements, amendments, supplements, and modifications.

                                                    327.    By seeking to deliver, and actually delivering, 787 aircraft to Norwegian that

                                            Boeing knew were damaged and could not perform as promised, expected, or intended, Boeing

                                            acted contrary to the standards of good faith and fair dealing and in such a manner as to evade

                                            the spirit of the 787 Purchase Agreements, and/or so as to deny Norwegian the expected benefits

                                            of the transaction.




                                                                                              73
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 75 of 80 PageID #:86




                                                    328.    Boeing’s breach of the implied covenant of good faith and fair dealing has caused,

                                            and continues to cause, damage to Norwegian.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    WHEREFORE, Norwegian respectfully requests that the Court enter a money judgment

                                            in its favor and against Boeing in an amount to be determined at trial, together with costs,

                                            attorneys’ fees, and such other damages to which it is entitled under applicable law. Norwegian

                                            further demands a trial by jury of all claim so triable.

                                                                                     COUNT VII
                                                                             DECLARATORY JUDGMENT
                                                                                 (787 CONTRACTS)

                                                    329.    Norwegian hereby incorporates and realleges Paragraphs 1-2677, as though fully

                                            set forth herein.

                                                    330.    As set forth above, Boeing has breached the 787 Purchase Agreements.

                                                    331.    Boeing’s breaches are material and gave Norwegian reasonable grounds for

                                            insecurity about Boeing’s ability to perform its obligations in the future.

                                                    332.    As a result, Norwegian was entitled to demand that Boeing provide adequate

                                            assurances that it can and will perform its obligations. Norwegian was entitled to suspend

                                            performance until such assurances are received.

                                                    333.    Norwegian requested such assurances from Boeing.

                                                    334.    Boeing has not provided any adequate assurances to Norwegian regarding when

                                            or how it will be able to deliver conforming 787 aircraft to Norwegian or how it will maintain the

                                            residual value of 787 aircraft in light of the damage Boeing has done to its brand.

                                                    335.    Instead, Boeing has sought to deliver aircraft to Norwegian with engines that

                                            Boeing knows do not work properly.




                                                                                              74
                                                Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 76 of 80 PageID #:87




                                                    336.    Norwegian has a contractual right to refuse delivery of such aircraft and to receive

                                            a refund for amounts paid, and properly exercised that right.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    337.    Boeing wrongfully refused to refund monies paid in connection with terminated

                                            aircraft.

                                                    338.    In addition, Boeing’s conduct and material breaches of contract have substantially

                                            impaired the value of the 787 Purchase Agreements to Norwegian. Boeing’s conduct constitutes

                                            both a repudiation of and a material breach of the 787 Purchase Agreements.

                                                    339.    Norwegian is therefore entitled to terminate the 787 Purchase Agreements and all

                                            related agreements, including but not limited to Norwegian’s agreement to purchase 787

                                            GoldCare services from Boeing, and to receive damages.

                                                    WHEREFORE, Norwegian respectfully requests that the Court grant rescission of the

                                            787 Purchase Agreements and all related agreements, as well as entry of a money judgment

                                            against Boeing in an amount to be determined at trial, together with costs, attorneys’ fees, and

                                            such other damages to which it is entitled under applicable law. Norwegian further demands a

                                            trial by jury of all claims so triable.

                                                                                    COUNT VIII
                                                                              DECLARATORY JUDGMENT
                                                                               (GOLDCARE CONTRACTS)

                                                    340.    Norwegian hereby incorporates and realleges Paragraphs 1-2677, as though fully

                                            set forth herein.

                                                    341.    Norwegian and Boeing entered in GoldCare contracts with Boeing in connection

                                            with Norwegian’s 737 MAX and 787 aircraft orders (the “GoldCare Contracts”).

                                                    342.    Norwegian only purchased GoldCare in anticipation of Boeing delivering

                                            conforming MAXs and 787s.                 Receipt of such aircraft was a condition precedent for

                                                                                                75
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 77 of 80 PageID #:88




                                            Norwegian’s commitment to purchase GoldCare for MAXs and 787s. Norwegian’s purchase of

                                            GoldCare makes no sense separate and apart from its MAX and 787 contracts.
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                    343.    Boeing fraudulently induced Norwegian into purchasing MAX aircraft and

                                            materially breached the MAX and 787 contracts as set forth herein, justifying termination of the

                                            contracts.

                                                    344.    Without the underlying MAX and 787 contracts, performance of the GoldCare

                                            service is impracticable and impossible, because there are no airplanes for Boeing to perform

                                            maintenance on.

                                                    345.    Norwegian is therefore entitled to a declaration that it may terminate the

                                            GoldCare Contracts with Boeing and to a declaration that it was not required to make GoldCare

                                            payments while it was unable to operate its MAX or 787 aircraft.

                                                    WHEREFORE, Norwegian respectfully requests that the Court grant rescission of the

                                            Goldcare Contracts and all related agreements, as well as entry of a money judgment against

                                            Boeing in an amount to be determined at trial, together with costs, attorneys’ fees, and such other

                                            damages to which it is entitled under applicable law. Norwegian further demands a trial by jury

                                            of all claims so triable.

                                                                                   COUNT IX
                                                                              BREACH OF CONTRACT
                                                                             (GOLDCARE CONTRACTS)

                                                    346.    Norwegian hereby incorporates and realleges Paragraphs 1-2677, as though fully

                                            set forth herein.

                                                    347.    Norwegian and Boeing entered in the GoldCare Contracts with Boeing in

                                            connection with Norwegian’s MAX and 787 aircraft orders.




                                                                                            76
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 78 of 80 PageID #:89




                                                   348.    Norwegian only purchased GoldCare in anticipation of Boeing delivering

                                            conforming MAXs and 787s.            Receipt of such aircraft was a condition precedent for
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            Norwegian’s commitment to purchase GoldCare for MAXs and 787s. Norwegian’s purchase of

                                            GoldCare makes no sense separate and apart from its MAX and 787 contracts.

                                                   349.    Boeing fraudulently induced Norwegian into purchasing MAX aircraft and

                                            materially breached the MAX and 787 contracts as set forth herein, justifying termination of the

                                            contracts.

                                                   350.    Without the underlying MAX and 787 contracts, performance of the GoldCare

                                            service is impracticable and impossible, because there are no airplanes for Boeing to perform

                                            maintenance on.

                                                   351.    Boeing further refused to honor its contractual obligation under the GoldCare

                                            contracts to adjust its GoldCare charges to take into account the fact that the MAX and 787 do

                                            not work properly and other circumstances.             Boeing’s refusal to honor these obligations

                                            constitutes a material breach of its obligations under the GoldCare Contracts.

                                                   352.    Norwegian has been damaged by Boeing’s breaches of the GoldCare contracts,

                                            and is entitled to terminate those contracts.

                                                   WHEREFORE, Norwegian respectfully requests that the Court enter a money judgment

                                            in its favor and against Boeing in an amount to be determined at trial, together with costs,

                                            attorneys’ fees, and such other damages to which it is entitled under applicable law. Norwegian

                                            further demands a trial by jury of all claim so triable.

                                                                                    REQUEST FOR RELIEF

                                                   WHEREFORE, Norwegian respectfully requests that the Court enter judgment and the

                                            following relief in its favor and against Boeing as follows:

                                                                                              77
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 79 of 80 PageID #:90




                                                    a.     Awarding compensatory and consequential damages sustained as a result of

                                            Boeing’s wrongdoing and breach of contract, in an amount to be proven at trial, including
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                            interest;

                                                    b.     Rescinding the MAX and 787 Purchase Agreements;

                                                    c.     Declaring that Norwegian was entitled to suspend performance under the 737

                                            Purchase Agreement, the 787 Purchase Agreements and the GoldCare Contracts due to Boeing’s

                                            material breaches and failure to provide adequate assurances to Norwegian;

                                                    d.     Declaring that Norwegian is entitled to terminate the 737 Purchase Agreement

                                            and 787 Purchase Agreements;

                                                    e.     Declaring that Norwegian is entitled to terminate its GoldCare contracts with

                                            regard to its MAX and 787 purchases;

                                                    f.     Awarding Norwegian its reasonable costs and expenses, including counsel fees

                                            and expert fees; and

                                                    g.     Awarding such other and further relief as the Court may deem just and proper.

                                                                              DEMAND FOR JURY TRIAL

                                                    Plaintiff demands trial by jury of all claims so triable.




                                                                                              78
                                               Case: 1:20-cv-04108 Document #: 1-1 Filed: 07/13/20 Page 80 of 80 PageID #:91




                                            Dated: June 29, 2020                         Respectfully submitted,
FILED DATE: 6/29/2020 4:53 PM 2020L006904




                                                                                         ___________________________
                                                                                         Adam J. Levitt
                                                                                         John E. Tangren
                                                                                         Brittany Hartwig
                                                                                         DICELLO LEVITT GUTZLER LLC
                                                                                         Ten North Dearborn Street, Sixth Floor
                                                                                         Chicago, Illinois 60602
                                                                                         Telephone: 312-214-7900
                                                                                         Facsimile: 312-253-1443
                                                                                         alevitt@dicellolevitt.com
                                                                                         jtangren@dicellolevitt.com
                                                                                         bhartwig@dicellolevitt.com
                                                                                         Attorney No. 61428

                                                                                         Dennis H. Tracey III
                                                                                         David R. Michaeli
                                                                                         HOGAN LOVELLS US LLP
                                                                                         390 Madison Avenue
                                                                                         New York, New York 10017
                                                                                         Telephone: 212-918-3524
                                                                                         Facsimile: 212-918-3100
                                                                                         dennis.tracey@hoganlovells.com
                                                                                         david.michaeli@hoganlovells.com

                                                                                         Counsel for Plaintiffs




                                                                                    79
